Exhibit 10.1




a2014310838hta2017cre_image1.jpg [a2014310838hta2017cre_image1.jpg]
SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
dated as of July 27, 2017
among
HEALTHCARE TRUST OF AMERICA HOLDINGS, LP
HEALTHCARE TRUST OF AMERICA, INC.
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION, CAPITAL ONE, N.A.,
PNC BANK, NATIONAL ASSOCIATION and BANK OF AMERICA, N.A.
as Syndication Agents

and
BANK OF MONTREAL, THE BANK OF NOVA SCOTIA,
THE BANK OF TOKYO-MITSUBISHI, UFJ, LTD., COMPASS BANK,
FIFTH THIRD BANK and MORGAN STANLEY SENIOR FUNDING, INC.,
as Documentation Agents
and
REGIONS BANK,
as Managing Agent
and
JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC,
and U.S. BANK NATIONAL ASSOCIATION,
as Joint Bookrunners and Joint Lead Arrangers
and
CAPITAL ONE, N.A., PNC CAPITAL MARKETS LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers










--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I.
DEFINITIONS    1

SECTION 1.1
Defined Terms    1

SECTION 1.2
Classification of Loans and Borrowings    33

SECTION 1.3
Terms Generally    33

SECTION 1.4
Accounting Terms; GAAP    34

ARTICLE II.
THE CREDITS    34

SECTION 2.1
Commitments    34

SECTION 2.2
Loans and Borrowings    35

SECTION 2.3
Requests for Borrowings    35

SECTION 2.4
Incremental Facilities    36

SECTION 2.5
Swingline Loans    38

SECTION 2.6
Letters of Credit    41

SECTION 2.7
Funding of Borrowings    46

SECTION 2.8
Interest Elections    47

SECTION 2.9
Termination and Reduction of Commitments    48

SECTION 2.10
Repayment of Loans; Evidence of Debt    49








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 2.11
Prepayment of Loans    50

SECTION 2.12
Fees    50

SECTION 2.13
Interest    52

SECTION 2.14
Alternate Rate of Interest    53

SECTION 2.15
Increased Costs    53

SECTION 2.16
Break Funding Payments    55

SECTION 2.17
Payments Free of Taxes    55

SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    60

SECTION 2.19
Mitigation Obligations; Replacement of Lenders    62

SECTION 2.20
Defaulting Lenders    63

ARTICLE III.
REPRESENTATIONS AND WARRANTIES    66

SECTION 3.1
Organization; Powers    66

SECTION 3.2
Authorization; Enforceability    66

SECTION 3.3
Governmental Approvals; No Conflicts    66

SECTION 3.4
Financial Condition; No Material Adverse Change    66

SECTION 3.5
Properties    67








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 3.6
Litigation and Environmental Matters    67

SECTION 3.7
Compliance with Laws and Agreements    68

SECTION 3.8
Investment and Holding Company Status    68

SECTION 3.9
Taxes    68

SECTION 3.10
ERISA    68

SECTION 3.11
Disclosure    69

SECTION 3.12
Federal Regulations    69

SECTION 3.13
Labor Matters    69

SECTION 3.14
Subsidiaries    69

SECTION 3.15
Use of Proceeds    70

SECTION 3.16
Solvency    70

SECTION 3.17
Status of the Company    70

SECTION 3.18
Properties    70

SECTION 3.19
Anti-Corruption Laws and Sanctions    70

SECTION 3.20
EEA Financial Institutions    70

ARTICLE IV.
CONDITIONS    70








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 4.1
Closing Date    70

SECTION 4.2
Each Credit Event    73

ARTICLE V.
AFFIRMATIVE COVENANTS    73

SECTION 5.1
Financial Statements; Ratings Change and Other Information    73

SECTION 5.2
Notices of Material Events    76

SECTION 5.3
Existence; Conduct of Business; REIT Status    76

SECTION 5.4
Payment of Obligations    77

SECTION 5.5
Maintenance of Properties; Insurance    77

SECTION 5.6
Books and Records; Inspection Rights    77

SECTION 5.7
Compliance with Laws    77

SECTION 5.8
Use of Proceeds and Letters of Credit    77

SECTION 5.9
Distributions in the Ordinary Course    77

SECTION 5.10
Notices of Asset Sales, Encumbrances or Dispositions    78

SECTION 5.11
[Reserved]    78

SECTION 5.12
Release of Subsidiary Guarantors and Company Guaranty    78

SECTION 5.13
Additional Guarantors    79








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE VI.
NEGATIVE COVENANTS    79

SECTION 6.1
Indebtedness    79

SECTION 6.2
Liens    80

SECTION 6.3
Fundamental Changes    81

SECTION 6.4
[Reserved]    81

SECTION 6.5
Swap Agreements    81

SECTION 6.6
Restricted Payments    81

SECTION 6.7
Transactions with Affiliates    82

SECTION 6.8
Restrictive Agreements    82

SECTION 6.9
Disposition of Property    82

SECTION 6.10
Payments and Modifications of Subordinate Debt    83

SECTION 6.11
Sales and Leasebacks    83

SECTION 6.12
Changes in Fiscal Periods    83

SECTION 6.13
Financial Covenants    83

SECTION 6.14
Modification of Governing Documents    84

SECTION 6.15
Occupancy of Unencumbered Assets    84








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE VII.
EVENTS OF DEFAULT    84

ARTICLE VIII.
THE ADMINISTRATIVE AGENT    90

ARTICLE IX.
MISCELLANEOUS    93

SECTION 9.1
Notices    93

SECTION 9.2
Waivers; Amendments    95

SECTION 9.3
Expenses; Indemnity; Damage Waiver    96

SECTION 9.4
Successors and Assigns    98

SECTION 9.5
Survival    103

SECTION 9.6
Counterparts; Integration; Effectiveness; Electronic Execution    103

SECTION 9.7
Severability    104

SECTION 9.8
Right of Setoff    104

SECTION 9.9
Governing Law; Jurisdiction; Consent to Service of Process    104

SECTION 9.10
WAIVER OF JURY TRIAL    105

SECTION 9.11
Headings    105

SECTION 9.12
Confidentiality    105

SECTION 9.13
Interest Rate Limitation    107








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 9.14
USA PATRIOT Act    107

SECTION 9.15
Transitional Arrangements    107

SECTION 9.16
No Advisory or Fiduciary Responsibility    109

SECTION 9.17
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    109










--------------------------------------------------------------------------------








SCHEDULES:
Schedule EGL -- Eligible Ground Leases
Schedule EOCGL -- Eligible On-Campus Ground Leases
Schedule QS -- Qualified Subsidiaries
Schedule SG -- Subsidiary Guarantors
Schedule 2.1A – Loan Commitments
Schedule 2.1B – Swingline Commitments
Schedule 2.1C – Letter of Credit Commitments
Schedule 2.6 -- Existing Letters of Credit
Schedule 3.6 -- Disclosed Matters
Schedule 3.14 -- Subsidiaries
Schedule 3.18(a) -- Real Property
Schedule 3.18(b) -- Unencumbered Assets
Schedule 6.1 -- Existing Indebtedness
Schedule 6.2 -- Existing Liens
Schedule 6.8 -- Existing Restrictions
EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Borrowing Request
Exhibit C -- Form of Guaranty
Exhibit D -- Forms of Tax Compliance Certificates











--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED REVOLVING CREDIT
AND TERM LOAN AGREEMENT
SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (the
“Agreement”) dated as of July 27, 2017, among HEALTHCARE TRUST OF AMERICA
HOLDINGS, LP, a Delaware limited partnership, HEALTHCARE TRUST OF AMERICA, INC.,
a Maryland corporation, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.
WHEREAS, the Company, the Borrower, the Administrative Agent and certain of the
Lenders are parties to the Existing Credit Agreement; and
WHEREAS, the Company and the Borrower have requested that the Lenders amend and
restate the Existing Credit Agreement, and the Lenders are willing to do so, as
set forth herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto agree to amend and restate the
Existing Credit Agreement in its entirety as follows:
ARTICLE I.
DEFINITIONS


SECTION 1.1     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Property” means any improved, income-producing Property owned by
the Borrower or any of its Subsidiaries for fewer than six (6) complete fiscal
quarters, unless the Borrower has made a one-time election to treat such
Property as a Medical Office/Office Property or Other Property (and no longer
treat such Property as an Acquisition Property).
“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Revolving Commitments and/or New Term Loans which shall be
consistent with the applicable provisions of this Agreement relating to New
Revolving Commitments and/or New Term Loans and otherwise satisfactory to the
Administrative Agent, the Company and the Borrower.







--------------------------------------------------------------------------------





“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Adjusted NOI” means for any fiscal period, the NOI (or proportionate share of
NOI from a Property owned by an Unconsolidated Affiliate of the Borrower) from a
Property and adjusted to (a) remove the effect of recognizing rental income on a
straight-line basis over the applicable lease term and (b) deduct Property
Management Fees. As used herein, “Property Management Fees” means, with respect
to each Property (other than a Property for which the Borrower or Subsidiary has
a triple-net lease in effect) for any period, an amount equal to actual
management fees for such Property.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor thereto
appointed pursuant to Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, in no event shall the Administrative Agent or any
Lender be deemed to be an Affiliate of the Borrower.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery, corruption or money-laundering.
“Applicable Credit Rating” means a rating assigned to the Borrower’s Index Debt
by a Rating Agency, or if the Borrower has not issued any Index Debt, the
corporate credit or issuer rating assigned to the Borrower by a Rating Agency.


2



--------------------------------------------------------------------------------





“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum determined as set forth below:
(i)    for the Revolving Facility, the “Base Rate - Applicable Rate”, the “LIBOR
Rate - Applicable Rate” or the “Facility Fee Rate”, as the case may be, shall be
determined solely by the Applicable Credit Ratings of the Borrower in the table
below:


RATINGS LEVEL
MOODY’S S&P APPLICABLE CREDIT RATING
BASE RATE – APPLICABLE RATE
LIBOR RATE – APPLICABLE RATE
FACILITY FEE RATE
Level I Rating
Aa3/A- or higher
0.0%
0.825%
0.125%
Level II Rating
Baa1/BBB+
0.0%
0.875%
0.15%
Level III Rating
Baa2/BBB
0.00%
1.00%
0.20%
Level IV Rating
Baa3/BBB-
0.20%
1.20%
0.25%
Level V Rating
Below Baa3/BBB-
0.55%
1.55%
0.30%



(ii)    for the Term Facility, the “Base Rate - Applicable Rate” or the “LIBOR
Rate - Applicable Rate”, as the case may be, shall be determined solely by the
Applicable Credit Ratings of the Borrower in the table below:
RATINGS LEVEL
MOODY’S/ S&P APPLICABLE CREDIT RATING
BASE RATE – APPLICABLE MARGIN
LIBOR RATE – APPLICABLE MARGIN
Level I Rating
Aa3/A-or higher
0.0%
0.90%
Level II Rating
Baa1/BBB+
0.0%
0.95%
Level III Rating
Baa2/BBB
0.10%
1.10%
Level IV Rating
Baa3/BBB-
0.35%
1.35%
Level V Rating
Below Baa3/BBB-
0.75%
1.75%



For purposes hereof, (A) if the Borrower has two Applicable Credit Ratings and
the Applicable Credit Ratings of the Rating Agencies do not match, then the
higher of the two Applicable Credit Ratings shall determine pricing; provided,
however, that if the two Applicable Credit Ratings are two or more gradations
apart, then the rating that is the mid-point between the two differing
Applicable Credit Ratings (rounding down, if such mid-point falls between two
ratings) shall determine pricing and (B) if the Applicable Credit Ratings
established or deemed to have been established by the Rating Agencies for the
Index Debt shall be changed (other than as a result of change in the rating
system of any such Rating Agency), such change shall be effective as of the date
on which it is first announced by the applicable Rating Agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders.


3



--------------------------------------------------------------------------------





Each change in the Applicable Rate under this clause (ii) shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of a Rating Agency shall change, or if any Rating Agency shall cease to
be in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such Rating Agency,
and pending the effectiveness of any such amendment, the Applicable Credit
Rating assigned by such Rating Agency shall be deemed to be the rating most
recently in effect prior to such change or cessation and the Applicable Rate
shall be determined by reference to such rating.
The Applicable Credit Rating in effect on any date for the purposes of this
definition is that in effect at the close of business on such date. If at any
time the Borrower does not have both a Moody’s Rating and an S&P Rating, then
the Applicable Rate shall be determined by reference to the Level V Rating in
the tables above.
Any adjustment in the Applicable Rate shall be applicable to all existing Loans.
“Approved Fund” has the meaning assigned to such term in Section 9.4.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form agreed by the parties to the assignment and approved
by the Administrative Agent.
“Availability Period” means, with respect to the Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
earlier of the Maturity Date and the date of termination of the Revolving
Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or


4



--------------------------------------------------------------------------------





acquiescence in, any such proceeding or appointment, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Healthcare Trust of America Holdings, LP, a Delaware limited
partnership.
“Borrowing” means (a) Loans (or, in the case of Term Loans, each portion
thereof) of the same Class and Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans (or, in the case of Term Loans, each
portion thereof), as to which a single Interest Period is in effect or (b) a
Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Capital Reserves” means for any period and with respect to a Property, an
amount equal to $1.00 per square foot per annum multiplied by a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365. Any portion of a Property leased under a ground lease to a third
party that owns the improvements on such portion of such Property shall not be
included in determinations of Capital Reserves. If the term Capital Reserves is
used without reference to any specific Property, then the amount shall be
determined on an aggregate basis with respect to all Properties of the Company,
the Borrower, and their Subsidiaries and a proportionate share of all Properties
of all Unconsolidated Affiliates.


5



--------------------------------------------------------------------------------





“Capitalization Rate” means 6.0% for Medical Office/Office Properties, and 8.0%
for Other Properties.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than thirty-five percent (35%) of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were neither (i)
nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated; (c) any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) acquires, directly or
indirectly, by contract or otherwise, the power to exercise control over the
Equity Interests of the Company representing more than thirty-five percent (35%)
of the total voting power represented by the issued and outstanding Equity
Interests of the Company; (d) the Company shall fail to be the sole general
partner of the Borrower or shall fail to own, directly or indirectly, free of
any liens, encumbrances or adverse claims, Equity Interests of the Borrower
representing more than ninety percent (90%) of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower; or (e) the Borrower or the Company shall fail to own, directly or
indirectly, free of any liens, encumbrances or adverse claims, at least
seventy-five percent (75%) of the Equity Interests of each Guarantor (other than
the Company), control all major decisions of such Guarantor (including, without
limitation, decisions to sell or encumber property) and otherwise possess the
ordinary voting power to elect a majority of the board of directors, or other
persons performing similar functions, of each such Guarantor; provided that the
Borrower or the Company must directly or indirectly own, free of any liens,
encumbrances or adverse claims, one hundred percent (100%) of each Guarantor
that owns any Unencumbered Asset.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s or the Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United


6



--------------------------------------------------------------------------------





States or foreign regulatory authorities, in each case pursuant to Basel III,
shall be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
“Closing Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 9.2).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, as to any Lender, its Term Loan Commitment and/or its
Revolving Commitment, as the context may require.
“Company” means Healthcare Trust of America, Inc., a Maryland corporation.
“Connection Income Taxes” means Other Connection Taxes (which, for the avoidance
of doubt, shall include Taxes imposed on one of the jurisdictional bases
described in subsection (a)(i) of the definition of Excluded Taxes) that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes.
“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Development Properties.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party


7



--------------------------------------------------------------------------------





in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.
“Development Property” means any Property owned by the Borrower or any of its
Subsidiaries on which the construction of new buildings constituting a Medical
Office/Office Property or Other Property has been commenced and is continuing
(or has recently been completed, subject to the provisions below). Any such
Property shall be treated as a Development Property until the earlier of twelve
(12) months after the date of completion of construction or the achievement of
an Occupancy Rate of 80% for such Property, unless the Borrower has made a
one-time election to treat such Property as a Medical Office/Office Property or
Other Property (and no longer treat such Property as a Development Property).
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.
“Disposition” means any sale, lease, sale and leaseback, assignment, conveyance,
transfer, or other disposition of any property. The terms “Dispose” and
“Disposed of” shall have correlative meanings.
“Documentation Agent” means each of those financial institutions listed on the
cover page of this Agreement as a “Documentation Agent”.
“Dollars” or “$” refers to lawful money of the United States of America.
“EBITDA” means, for any fiscal period, net income (or loss) before interest,
taxes, depreciation, and amortization, calculated for such period on a
consolidated basis in conformity with GAAP, excluding gains and losses from
extraordinary items, non-recurring items, non-cash items, write-offs of
straight-line rent related to sold assets, asset sales or write-ups/write-downs
and forgiveness of indebtedness.


8



--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent;


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Assignee” means any of (a) a commercial bank organized under the laws
of the United States, or any State thereof or the District of Columbia, and
having total assets in excess of $1,000,000,000; (b) a savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof or the District of Columbia, and having a net worth of at
least $100,000,000, calculated in accordance with GAAP; (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), and having
total assets in excess of $1,000,000,000, provided that such bank is acting
through a branch or agency located in the country in which it is organized or
another country which is also a member of the OECD; (d) the central bank of any
country which is a member of the OECD; or (e) any other assignee having a net
worth of at least $100,000,000 that, in the reasonable judgment of the Borrower,
is a reputable institutional investor with substantial experience in lending and
originating loans similar to the Loans, or in purchasing, investing in or
otherwise holding such loans. Notwithstanding the foregoing, in no event shall
an Eligible Assignee be a publicly traded or privately held healthcare REIT.


9



--------------------------------------------------------------------------------





“Eligible Ground Lease” means a ground lease for a Property that (a) has a
minimum remaining term of thirty (30) years, including tenant controlled renewal
options or acceptable purchase options containing nominal or market based
purchase prices, as of any date of determination, (b) has customary notice
rights, default cure rights, bankruptcy new lease rights and other customary
provisions for the benefit of a leasehold mortgagee or has equivalent protection
for a leasehold permanent mortgagee by a non-disturbance agreement in favor of
such leasehold permanent mortgagee from the owner of the landlord’s fee
interest, (c) does not have provisions that permit the lessor thereunder to
increase the rent payable by the tenant thereunder other than usual and
customary increases for inflation or fixed and scheduled rent increases and (d)
is otherwise eligible for non-recourse leasehold mortgage financing under
customary prudent lending requirements. The initial Eligible Ground Leases as of
the Closing Date are listed on Schedule EGL, and the Borrower shall update
Schedule EGL in accordance with Section 5.1(c).
“Eligible Off-Campus Ground Lease” means any Eligible Ground Lease which is not
an Eligible On-Campus Ground Lease.
“Eligible On-Campus Ground Lease” means any Eligible Ground Lease for a Property
(a) which is located on or within approximately one-half (1/2) mile of the
campus of a hospital or university medical center, (b) for which the hospital or
university or its Affiliate is the lessor and (c) for which the Borrower has
provided to the Administrative Agent a certificate of a Financial Officer
certifying that such ground lease qualifies as an Eligible On-Campus Ground
Lease in advance of the inclusion of the applicable Property as Unencumbered
Asset that is subject to an Eligible On Campus Ground Lease (and, at its option,
the Administrative Agent may request that the Borrower provide such ground lease
and a ground lease abstract to confirm such certification), in each case as
reasonably confirmed by the Administrative Agent. The initial Eligible On-Campus
Ground Leases as of the Closing Date are listed on Schedule EOCGL, and the
Borrower shall update Schedule EOCGL in accordance with Section 5.1(c).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other


10



--------------------------------------------------------------------------------





consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.


11



--------------------------------------------------------------------------------





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.
“Existing Credit Agreement” means the Amended and Restated Revolving Credit and
Term Loan Agreement dated as of November 19, 2014, as amended by Amendment No. 1
dated as of February 11, 2015 and Amendment No. 2 dated as of May 15, 2017,
among the Borrower, the Company, the lenders party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent.
“Facility” means each of (a) the Term Loan Commitments and the Term Loans made
hereunder (the “Term Facility”) and (b) the Revolving Commitments and the
extensions of credit made hereunder (the “Revolving Facility”), and
collectively, the “Facilities”.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, or fiscal or regulatory legislation,
rules or practices adopted pursuant to any intergovernmental agreements entered
into in connection with the implementation of such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


12



--------------------------------------------------------------------------------





“Foreign Lender” means any Lender that is resident for tax purposes in a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Group Members” means the Company, the Borrower and their respective
Subsidiaries.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantors” means the Company and the Subsidiary Guarantors, if any.
“Guaranty” means, collectively, the Guaranty in substantially the form of
Exhibit C hereto executed by the Guarantors and delivered to the Administrative
Agent in accordance with this Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increased Amount Date” has the meaning set forth in Section 2.4.


13



--------------------------------------------------------------------------------





“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) all Off-Balance Sheet Obligations
of such Person, (l) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Mandatorily Redeemable
Stock issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (m) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent (1) the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock) at the option of such
Person or (2) the obligation is an obligation to purchase any Property), and (n)
net obligations under any Swap Agreements not entered into as a hedge against
existing Indebtedness and net obligations in respect of the Specified Swap
Obligations, in an amount equal to the Swap Termination Value thereof. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person, by operation of the documentation evidencing such
Indebtedness or by law, is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.8.


14



--------------------------------------------------------------------------------





“Interest Expense” means for any fiscal period, an amount equal to the sum of
the following with respect to Total Indebtedness: (i) total interest expense,
accrued in accordance with GAAP plus (ii) all capitalized interest determined in
accordance with GAAP, plus (iii) the amortization of deferred financing costs
(including in the case of (i) through (iii), the Borrower’s prorata share
thereof for Unconsolidated Affiliates) minus the expenses for the write-off of
deferred financing costs associated with the Existing Credit Agreement.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the then applicable Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.


15



--------------------------------------------------------------------------------





“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, U.S. Bank National Association, Capital One, N.A. and PNC
Bank, National Association in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.6(i).
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. Each reference herein to the “Issuing Bank”
shall mean all of the Issuing Banks or the applicable Issuing Bank, as the
context may require.
“Joint Lead Arrangers” means the Joint Bookrunners and Joint Lead Arrangers
named on the cover of this Agreement.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Revolving Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.1A and any other Person that
shall have become a party hereto pursuant to Section 2.4 or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.1C, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.




16



--------------------------------------------------------------------------------





“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion,
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Parties” means the Company, the Borrower and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Loan Documents” means this Agreement, each Guaranty, each Note (if any) and any
amendment, waiver, supplement or other modification to any of the foregoing, and
each other document or instrument now or hereafter executed and delivered by a
Loan Party in connection with, pursuant to or relating to this Agreement.
“Major Acquisition” means (a) a single transaction for the purpose of or
resulting, directly or indirectly, in the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
Person) by one or more of the Borrower and its Subsidiaries of properties or
assets of a Person for a gross purchase price equal to or in excess of 10% of
Total Asset Value (without giving effect to such acquisition) or (b) one or more
transactions for the purpose of or resulting, directly or indirectly, in the
acquisition (including, without limitation, a merger or consolidation or any
other combination with another Person) by one or more of the Borrower and its
Subsidiaries of properties or assets of a Person in any two consecutive fiscal
quarters for an aggregate gross purchase price equal to or in excess of 10% of
Total Asset Value (without giving effect to such acquisitions).
“Majority Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the total Term Loan Exposures or the total Revolving
Commitments, as the case may be, outstanding under such Facility (or, in the
case of the Revolving Facility, after any termination of


17



--------------------------------------------------------------------------------





the Revolving Commitments, the holders of more than 50% of the total Revolving
Credit Exposures); provided that, in the event any Lender shall be a Defaulting
Lender, then for so long as such Lender is a Defaulting Lender, “Majority
Facility Lenders” means Lenders (excluding all Defaulting Lenders) having more
than 50% of the total Term Loan Exposures or the total Revolving Commitments (or
total Revolving Credit Exposures), as the case may be, outstanding under such
Facility (excluding the Term Loan Exposures, Revolving Commitments and Revolving
Credit Exposures, as applicable, of all Defaulting Lenders).
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Maturity Date.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company, the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower or any Guarantor
to perform any of its obligations under this Agreement or the other Loan
Documents or (c) the validity or enforceability of this Agreement or the Loan
Documents or the rights of or benefits available to the Lenders under this
Agreement or the other Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means (a) June 30, 2022 for the Revolving Facility and (b)
February 1, 2023 for the Term Facility. Any reference herein to the term
“Maturity Date” shall be a reference to the Maturity Date for the Revolving
Facility and/or the Maturity Date for the Term Facility, as the context may
require.


18



--------------------------------------------------------------------------------





“Medical Office/Office Property” means each Property which is fully developed
and operational and is either (a) for significant use as a medical office
building or office building or (b) is located on an acute care hospital campus.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Index Debt.
“Mortgage Note” means notes receivable of the Borrower, a Subsidiary Guarantor
or a Qualified Subsidiary which are secured by mortgage Liens on real property
and improvements thereon and which are not more than sixty (60) days past due or
otherwise in default after giving effect to applicable cure periods.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any Governing Document), other than this Agreement or any other Loan
Document, that prohibits, restricts or limits, or purports to prohibit, restrict
or limit, the creation or assumption of any Lien on any assets of a Person as
security for the Indebtedness of such Person or any other Person, or entitles
another Person to obtain or claim the benefit of a Lien on any assets of such
Person; provided, however, that an agreement that conditions a Person’s ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Operating Income (“NOI”)” means for any fiscal period, and with respect to
any Property, the total rental and other operating income from the operation of
such Property after deducting all expenses and other proper charges incurred by
the Borrower or a Subsidiary in connection with the operation of such Property
during such fiscal period, including, without limitation, property operating
expenses paid by the Borrower or a Subsidiary, real estate taxes and bad debt
expenses paid by the Borrower or a Subsidiary, and ground lease rent paid by the
Borrower or a Subsidiary, but before payment or provision for interest and other
fixed charges, income taxes, and depreciation, amortization, and other non-cash
expenses, all as determined in accordance with GAAP. In the case of Property
owned by Affiliates which are not directly or indirectly wholly-owned by the
Borrower, Net Operating Income shall be reduced by the amount of cash flow of
such Affiliate allocated for distribution to the minority owners of such
Affiliate that are not Affiliates of the Borrower.
“New Revolving Commitments” has the meaning set forth in Section 2.4.


19



--------------------------------------------------------------------------------





“New Revolving Loan Lender” has the meaning set forth in Section 2.4.
“New Term Loan Commitments” has the meaning set forth in Section 2.4.
“New Term Loan Lender” has the meaning set forth in Section 2.4.
“New Term Loan” has the meaning set forth in Section 2.4.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, bankruptcy, insolvency,
receivership or other similar events and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then such Indebtedness
shall not constitute “Nonrecourse Indebtedness” only to the extent of the amount
of such claim) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness; provided that any Indebtedness
of the Borrower and its Subsidiaries that is secured by a Lien on an
Unencumbered Asset (or the Equity Interests of the owner of an Unencumbered
Asset) pursuant to Section 6.2(b) hereof shall not be considered Nonrecourse
Indebtedness under this Agreement.
“Normalized Adjusted FFO” means for any fiscal period, “funds from operations”
as defined in accordance with resolutions adopted by the Board of Governors of
the National Association of Real Estate Investment Trusts as in effect from time
to time; provided that Normalized Adjusted FFO shall (i) be based on net income
after payment of distributions to holders of preferred partnership units in the
Borrower and distributions necessary to pay holders of preferred stock of the
Company, and (ii) at all times exclude (a) charges for impairment losses from
property sales, (b) stock-based compensation, (c) write-offs or reserves of
straight-line rent related to sold assets, (d) amortization of debt costs, and
(e) non-recurring charges, including without limitation acquisition expenses,
non-cash charges related to the write-off of deferred equity and financing costs
and one-time charges related to the transition to self-management.
“Notes” means any promissory notes executed by the Borrower to evidence the
Obligations.
“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if


20



--------------------------------------------------------------------------------





any of the aforesaid rates shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and LC Disbursements and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
“Occupancy Rate” means with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants or subject to a master lease or Guarantee
from Persons that are, in each case, not affiliated with the Borrower and paying
rent (or subject to free rent periods) at rates not materially less than rates
generally prevailing at the time the applicable lease was entered into, pursuant
to binding leases as to which no monetary default has occurred and has continued
unremedied for thirty (30) or more days to (b) the aggregate net rentable square
footage of such Property. For purposes of the definition of “Occupancy Rate”, a
tenant shall be deemed to actually occupy a Property notwithstanding a temporary
cessation of operations for renovation, repairs or other temporary reason, or
for the purpose of completing tenant build-out or that is otherwise scheduled to
be open for business within ninety (90) days of such date.
“Off-Balance Sheet Obligations” means liabilities and obligations of the
Company, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Company
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Company’s report
on Form 10 Q or Form 10 K (or their equivalents) which the Company is required
to file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor). As used in this definition, the term “SEC
Off-Balance Sheet Rules” means the Disclosure in Management’s Discussion and
Analysis About Off Balance Sheet Arrangements, Securities Act Release No.
33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR Parts 228, 229 and
249).


21



--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Property” means each Property which is fully developed and operational,
other than a Medical Office/Office Property.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 9.4.
“Participant Register” has the meaning set forth in Section 9.4.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.4;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing


22



--------------------------------------------------------------------------------





obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 5.4;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way, use restrictions, rights
of first refusal, and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;
(g)    Liens on assets other than the Unencumbered Assets securing reimbursement
obligations with respect to trade letters of credit issued in the ordinary
course of business, provided that such Liens attach only to the assets being
acquired with the proceeds of such letters of credit; and
(h)    Liens on assets other than the Unencumbered Assets securing Indebtedness
of any Subsidiary owing to the Borrower;
provided that, except as provided in clauses (g) and (h) above, the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness; and
provided further, that clauses (g) and (h) above shall not limit the Borrower’s
rights under Section 5.12.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender acting as the Administrative Agent as its prime rate in
effect at its principal office;


23



--------------------------------------------------------------------------------





each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
“Property” means any parcel of real property, and improvements thereon, which is
owned, leased or operated by the Company, the Borrower, their Subsidiaries or
any Unconsolidated Affiliate and which is located in the United States of
America or the District of Columbia.
“Pro-Rata Share” means, with respect to any Lender, the percentage of the total
Term Loan Exposure and Revolving Commitments represented by such Lender’s Term
Loan Exposure and Revolving Commitments.
“Qualified Subsidiary” means a Subsidiary (w) that is not a Guarantor, (x) that
is 100% owned directly or indirectly by the Borrower and/or the Company, (y)
that is not liable for any Indebtedness (whether secured or unsecured and
including any Guarantees of Indebtedness of another Person) and (z) that is not
the subject of a Bankruptcy Event. The initial Qualified Subsidiaries as of the
Closing Date are listed on Schedule QS, and such Schedule QS shall be updated in
accordance with Section 5.1(i).
“Rating Agencies” means Moody’s and S&P.
“Recipient” means the Administrative Agent, any Lender and the Issuing Bank, as
applicable.
“Register” has the meaning set forth in Section 9.4.
“Regulation U” means Regulation U of the Board is in effect from time to time.
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et. seq. of the Code or any
successor provisions.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Term Loan Exposures,
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Term Loan Exposures, Revolving Credit Exposures and unused
Commitments at such time; provided that, in the event any of the Lenders shall
be a Defaulting Lender, then for so long as such Lender is a Defaulting Lender,
“Required Lenders” means Lenders (excluding all Defaulting Lenders) having Term
Loan Exposures, Revolving Credit Exposures and unused Commitments representing
more than 50% of the sum of the total Term Loan Exposures, Revolving Credit


24



--------------------------------------------------------------------------------





Exposures and unused Commitments of such Lenders (excluding all Defaulting
Lenders) at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower, but excluding dividends
payable solely in additional shares of common Equity Interests of the Borrower.
“Revolving Borrowing” means a Borrowing of Revolving Loans.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.9,
(b) increased from time to time pursuant to Section 2.4, and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.4. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.1A, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $1,000,000,000.
“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
“Revolving Facility” has the meaning assigned to such term in the definition of
“Facility”.
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.1(a) and Section 2.3.
“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Revolving Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.


25



--------------------------------------------------------------------------------





“S&P” means S&P Global Ratings and its successors.
“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Index Debt.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“Secured Indebtedness” means Total Indebtedness which is secured in any manner
by a Lien on real property, including a ground leasehold interest (including,
for the avoidance of doubt, the pro-rata share of all such Indebtedness of
Unconsolidated Affiliates).
“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature,
given the likelihood of refinancings or sales. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to


26



--------------------------------------------------------------------------------





payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Specified Swap Obligation” means the Swap Obligations of the Company, the
Borrower or a Subsidiary in connection with any Swap Agreement relating to the
Loans entered into between such Person and any Lender or its Affiliate at the
time such Swap Agreement is entered into; provided that within 15 days of the
later of the Closing Date and the time that any transaction relating to such
Swap Obligation is executed, the Lender party thereto (other than JPMorgan Chase
Bank, N.A.) or the Borrower shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that the
Lender (or Affiliate) party thereto and the Borrower has agreed that such
transaction constitutes a Specified Swap Obligation.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company or the Borrower.
“Subsidiary Guarantors” means, individually and collectively, as the context may
require, each Subsidiary that owns (or leases) an Unencumbered Asset but is not
a Qualified Subsidiary and that elects to provide a Guarantee of the Obligations
pursuant to a Guaranty so that the Property


27



--------------------------------------------------------------------------------





owned (or leased) by such Subsidiary qualifies as an Unencumbered Asset. The
initial Subsidiary Guarantors as of the Closing Date are listed on Schedule SG,
and such Schedule SG shall be updated in accordance with Section 5.1(i).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company, the
Borrower or the Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means, with respect to any Person, any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction, including the
Swap Termination Value.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include the Administrative
Agent or any Lender).
“Swingline Commitment” means as to any Swingline Lender (i) the amount set forth
opposite such Swingline Lender’s name on Schedule 2.1B hereof or (ii) if such
Lender has entered into an Assignment and Acceptance, the amount set forth for
such Lender as its Swingline Commitment in the Register maintained by the
Administrative Agent.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Revolving Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b), if such Lender shall be a Swingline Lender, the aggregate principal amount
of all Swingline


28



--------------------------------------------------------------------------------





Loans made by such Lender outstanding at such time (to the extent that the other
Lenders shall not have funded their participations in such Swingline Loans).
“Swingline Lenders” means JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A.,
U.S. Bank National Association, Capital One, N.A. and PNC Bank, National
Association, each in its capacity as lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.5.
“Syndication Agent” means each of those financial institutions listed on the
cover page of this Agreement as a “Syndication Agent”.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Facility” has the meaning assigned to such term in the definition of
“Facility”.
“Term Loan” means a Loan made or deemed made pursuant to Section 2.1(b) and
Section 2.3, and includes any New Term Loans made pursuant to Section 2.4.
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder, including any New Term Loan
Commitments. The initial amount of each Lender’s Term Loan Commitment is set
forth on Schedule 2.1A. The initial aggregate amount of the Lenders’ Term Loan
Commitments is $300,000,000.
“Term Loan Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Term Loans.
“Term Loan Lender” means a Lender with a Term Loan Commitment or Term Loan
Exposure.
“Total Asset Value” means the sum of all of the following of the Company, the
Borrower, and their Subsidiaries on a consolidated basis determined in
accordance with GAAP applied on a consistent basis, without duplication: (a)
unrestricted cash, cash equivalents and marketable securities in excess of
$25,000,000, plus (b) with respect to each Medical Office/Office Property or
Other Property (other than a Development Property or an Acquisition Property),
the quotient of (i) Adjusted NOI minus Capital Reserves attributable to such
Property for the prior four consecutive fiscal quarters, divided by (ii) the
applicable Capitalization Rate, plus (c) the GAAP book value of notes receivable
of the Company, the Borrower and their Subsidiaries which are not more than
sixty (60) days past due or otherwise in default, plus (d) the GAAP book value
(after any impairments) of all Construction-in-Process for Development
Properties plus (e) the GAAP book value (after any


29



--------------------------------------------------------------------------------





impairments) of all Acquisition Properties. The Borrower’s pro rata share of
assets held by Unconsolidated Affiliates (excluding assets of the type described
in the immediately preceding clause (a)) will be included in Total Asset Value
calculations consistent with the above described treatment for wholly owned
assets;
provided that (A) not more than 20% of Total Asset Value may be attributable to
Other Properties (provided that, solely for purposes of this clause (A), Other
Properties shall not include Properties that are used primarily as independent
living or assisted living facilities), (B) not more than 20% of Total Asset
Value may be attributable to Unconsolidated Affiliates, (C) not more than 10% of
Total Asset Value may be attributable to notes receivable, (D) not more than 5%
of Total Asset Value may be attributable to Development Properties, and (E) not
more than 35% of Total Asset Value, in the aggregate, may be attributable to
clauses (B) through (D) above. For the avoidance of doubt the Borrower shall
receive credit for the Total Asset Value up to and including the percentage
limits referenced in (A) through (E) immediately above, and any amount in excess
of such limitations shall be excluded from the calculation of Total Asset Value.
“Total EBITDA” means for any fiscal period, total EBITDA of the Company, the
Borrower and their consolidated Subsidiaries and the prorata share of EBITDA of
Unconsolidated Affiliates.
“Total Fixed Charges” means for any fiscal period, an amount equal to the sum of
(i) Interest Expense, plus (ii) regularly scheduled installments of principal
payable with respect to Total Indebtedness (excluding balloon payments due at
maturity), plus (iii) all dividend payments due to the holders of any preferred
Equity Interests in the Company and all distributions due to the holders of any
limited partnership interests in the Borrower other than limited partner
distributions based on the per share dividend paid on the common shares of
beneficial interest of the Company plus (iv) rent payable under all ground
leases under which the Company, the Borrower or one of their Subsidiaries is the
tenant, to the extent such rent is not deducted in the calculation of Total
EBITDA (including in each case (i) through (iv), the Borrower’s prorata share
thereof for Unconsolidated Affiliates).
“Total Indebtedness” means all Indebtedness of the Company, the Borrower and
their consolidated Subsidiaries and the prorata share of all Indebtedness of
Unconsolidated Affiliates determined in accordance with GAAP. Notwithstanding
the use of GAAP, the calculation of Total Indebtedness shall not include any
fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under ASC 825-10-25 or other ASC standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities that is
included in the calculation of Total Indebtedness shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount (but without any fair value
adjustments).


30



--------------------------------------------------------------------------------





“Total Leverage Ratio” has the meaning assigned to such term in Section 6.13(a).
“Transactions” means the execution, delivery and performance by the Borrower and
the other Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unconsolidated Affiliate” means, in respect of any Person, any other Person (a)
in whom such Person holds an investment, which investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
“Unencumbered Asset” means a Property that meets each of the following criteria
and is designated as an Unencumbered Asset by the Borrower:
1.
the Property is either 100% fee owned or ground leased under an Eligible Ground
Lease by (a) the Borrower, (b) a Subsidiary Guarantor or (c) a Qualified
Subsidiary; and

2.
the Property is improved as a Medical Office/Office Property or Other Property
with one or more completed buildings of a type generally consistent with the
Borrower’s business strategy, unless such Property is a Development Property;
and

3.
the Property (and the Equity Interest therein, if owned by a Subsidiary
Guarantor or a Qualified Subsidiary) is not directly or indirectly subject to
any Lien (other than Permitted Encumbrances and other Liens permitted under
Section 6.2(a)(iii) of this Agreement) or any Negative Pledge; and

4.
the Property is free of any material Environmental Liabilities and is in
material compliance with all Environmental Laws; and

5.
the Property is free of any material defects; and

6.
the Property is located in the United States; and

7.
the Property, together with all other Unencumbered Assets, shall comply with the
requirements of Section 6.15; and



31



--------------------------------------------------------------------------------





8.
if such Property is a Development Property and construction of improvements has
commenced, there has been no interruption of construction for more than ninety
(90) consecutive days (other than as a result of a force majeure event that has
not continued for more than one hundred and eighty (180) days).

“Unencumbered Asset Value” means with respect to Unencumbered Assets, the sum,
without duplication, of (a) for each Unencumbered Asset that is a Medical
Office/Office Property (other than a Development Property or an Acquisition
Property), the Unencumbered NOI for such Medical Office/Office Property for the
prior four consecutive fiscal quarters divided by the applicable Capitalization
Rate, plus (b) for each Unencumbered Asset that is an Other Property (other than
a Development Property or an Acquisition Property), the Unencumbered NOI for
such Other Property for the prior four consecutive fiscal quarters divided by
the applicable Capitalization Rate plus (c) the GAAP book value (after any
impairments) of all Construction-in-Process for Development Properties that are
Unencumbered Assets and that are at least 70% (by rentable area) pre-leased to
one or more tenants which will occupy such space, until such Property no longer
qualifies as a Development Property, plus (d) the GAAP book value (after any
impairments) of all Acquisition Properties that are Unencumbered Assets plus (e)
the GAAP book value (after any impairments) of unencumbered Mortgage Notes so
long as (A) the real estate securing such Mortgage Note meets the criteria for
an Unencumbered Asset which is not a Development Property (other than clauses
(1) and (8) of the definition thereof), (B) the principal amount of such
Mortgage Note does not exceed 75% of the GAAP book value of the real estate
securing such Mortgage Note and (C) such Mortgage Note permits the holder
thereof to pledge such Mortgage Note to the Administrative Agent without the
further consent of the obligor thereunder or any other Person.
provided that (A) not more than 10% of Unencumbered Asset Value may be
attributable to a single Person (and its subsidiaries and parent companies) as
the tenant, (B) (i) not more than 10% of Unencumbered Asset Value may be
attributable to Unencumbered Assets that are subject to an Eligible Off-Campus
Ground Lease and (ii) not more than 40% of Unencumbered Asset Value may be
attributable to Unencumbered Assets that are subject to an Eligible On-Campus
Ground Lease, (C) not more than 25% of Unencumbered Asset Value may be
attributable to Unencumbered Assets that are Other Properties, (D) not more than
10% of Unencumbered Asset Value may be attributable to Unencumbered Assets that
are Development Properties, and (E) not more than 10% of Unencumbered Asset
Value may be attributable to Mortgage Notes. For the avoidance of doubt the
Borrower shall receive credit for the Unencumbered Asset Value up to and
including the percentage limits referenced in (A) through (E) immediately above,
and any amount in excess of such limitations shall be excluded from the
calculation of Unencumbered Asset Value.
“Unencumbered NOI” means for any fiscal period, the sum of (a) the total
Adjusted NOI attributable to all Unencumbered Assets (other than Development
Properties and excluding, for the


32



--------------------------------------------------------------------------------





avoidance of doubt, Mortgage Notes) for such period minus Capital Reserves
attributable to Unencumbered Assets for such period, plus (b) the net income
attributable to any unencumbered Mortgage Notes that are included in the
computation of Unencumbered Asset Value and are secured by a completed Medical
Office/Office Property or Other Property; provided that not more than 10% of
Unencumbered NOI may be attributable to Mortgage Notes..
“Unsecured Indebtedness” means all of the Total Indebtedness which is not
Secured Indebtedness (including, for the avoidance of doubt, (i) any Total
Indebtedness that is secured by a Lien on Equity Interests and (ii) the pro-rata
share of all Indebtedness of Unconsolidated Affiliates which is not Secured
Indebtedness).
“Unsecured Interest Expense” means for any fiscal period, an amount equal to
Interest Expense with respect to all Unsecured Indebtedness for such period.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.2     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.3     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless


33



--------------------------------------------------------------------------------





the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.4     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II.
THE CREDITS
SECTION 2.1     Commitments. (0) Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the total Revolving Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
(a)    Pursuant to the Existing Credit Agreement, the Term Loan Lenders
thereunder have made term loans to the Borrower in the aggregate principal
amount of $300,000,000 (the “Existing Term Loans”). Such Existing Term Loans
shall continue to be outstanding under this Agreement as Term Loans. On the
Closing Date, the Term Loans shall be reallocated to the Term Loan Lenders as
set forth in Schedule 2.1A attached hereto.


34



--------------------------------------------------------------------------------





SECTION 2.2     Loans and Borrowings. (0) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Revolving Lenders
ratably in accordance with their respective Revolving Commitments. Each Term
Loan shall be deemed to have been made as part of a Borrowing consisting of Term
Loans made by the Term Loan Lenders ratably in accordance with their respective
Term Loan Commitments, as provided in Section 2.1(b). The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(a)    Subject to Section 2.14, each Borrowing of any Class shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.6(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurodollar Revolving Borrowings or five (5) Eurodollar
Term Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the then
applicable Maturity Date.
SECTION 2.3     Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 2:00 p.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the
date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.6(e) may be given not later than 1:00 p.m., New York
City time, on the date of the proposed Borrowing and any notice of a Swingline
Loan Borrowing shall be made in accordance with Section 2.5(b). Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by


35



--------------------------------------------------------------------------------





hand delivery or telecopy to the Administrative Agent of a written Borrowing
Request in the form of Exhibit B and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.2:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period(s) to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.7.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.4     Incremental Facilities. The Borrower may by written notice to
the Administrative Agent elect to request (A) an increase to the existing
Revolving Commitments (any such increase, the “New Revolving Commitments”)
and/or (B) the establishment of one or more new term loan commitments (the “New
Term Loan Commitments”), by up to an aggregate amount not to exceed
$750,000,000. Each such notice shall specify the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the New Revolving Commitments
or New Term Loan Commitments, as applicable, shall be effective, which shall be
a date not less than ten (10) Business Days after the date on which such notice
is delivered to the Administrative Agent. The Administrative Agent and/or its
Affiliates shall use commercially reasonable efforts, with the assistance of the
Borrower, to arrange a syndicate of Lenders willing to hold the requested New
Revolving Commitments and/or New Term Loan Commitments; provided that (x) any
New Revolving Commitments and/or New Term Loan Commitments on any Increased
Amount Date shall be in the minimum aggregate amount of $25,000,000, (y) any
Lender approached to provide all or a portion of the New Revolving Commitments
or New Term Loan Commitments may elect or decline, in its sole discretion, to
provide a New Revolving Commitment or a New Term Loan Commitment and (z) any
Lender or other Person that is an Eligible Assignee (each, a “New Revolving Loan
Lender” or “New Term Loan Lender,” as applicable) to whom any portion of such
New


36



--------------------------------------------------------------------------------





Revolving Commitments or New Term Loan Commitment shall be allocated shall be
subject to the approval of the Borrower and the Administrative Agent (each of
which approvals shall not be unreasonably withheld) unless such New Revolving
Loan Lender or New Term Loan Lender is a Lender, an Affiliate of a Lender, or an
Approved Fund. Such New Revolving Commitments or New Term Loan Commitments shall
become effective, as of such Increased Amount Date; provided that, both before
and after giving effect to such New Term Loan Commitments and New Revolving
Commitments as if fully drawn (1) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such New Revolving
Commitments or New Term Loan Commitments, as applicable; (2) both before and
after giving effect to the making of New Term Loans, each of the conditions set
forth in Section 4.2 shall be satisfied; (3) the Company, the Borrower and their
Subsidiaries shall be in pro forma compliance with the covenants set forth in
Section 6.13 as of the last day of the most recently ended fiscal quarter for
which a compliance certificate has been delivered pursuant to Section 5.1(c)
after giving effect to such New Revolving Commitments or New Term Loan
Commitments, as applicable; (4) the New Revolving Commitments or New Term Loan
Commitments, as applicable, shall be effected pursuant to one or more Additional
Credit Extension Amendments executed and delivered by the Company, the Borrower,
the New Revolving Loan Lender or New Term Loan Lender, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Register; (5)
the Borrower shall make any payment of fees required pursuant to Section 2.12(d)
in connection with the New Revolving Commitments or New Term Loan Commitments,
as applicable; and (6) the Borrower shall deliver or cause to be delivered any
legal opinions, board resolutions, officer’s certificates or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction.
On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Revolving Lenders shall assign to each of the New Revolving Loan Lenders,
and each of the New Revolving Loan Lenders shall purchase from each of the
Revolving Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by existing
Revolving Loan Lenders and New Revolving Loan Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such New
Revolving Commitments to the Revolving Commitments, (b) each New Revolving
Commitment shall be deemed for all purposes a Revolving Commitment and each Loan
made thereunder shall be deemed, for all purposes, a Revolving Loan and (c) each
New Revolving Loan Lender shall become a Lender with respect to its New
Revolving Commitment and all matters relating thereto.
On any Increased Amount Date on which any New Term Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each New Term Loan Lender shall make a Loan to the Borrower (a “New Term Loan”)
in an amount equal to its New Term Loan


37



--------------------------------------------------------------------------------





Commitment, and (ii) each New Term Loan Lender shall become a Lender hereunder
with respect to the New Term Loan Commitment and the New Term Loans made
pursuant thereto.
The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Commitments and the New Revolving Loan Lenders or the New Term
Loan Commitments and the New Term Loan Lenders, as applicable, and (z) in the
case of each notice to any Revolving Loan Lender, the respective interests in
such Revolving Loan Lender’s Revolving Loans, in each case subject to the
assignments contemplated by this Section.
The terms and provisions of the New Term Loans and New Term Loan Commitments
shall be identical to the existing Term Loans, and the terms and provisions of
the New Revolving Commitments shall be identical to the existing Revolving
Commitments. The upfront fees payable to the New Revolving Loan Lenders and/or
New Term Loan Lenders shall be determined by the Borrower and the applicable New
Revolving Loan Lenders and/or New Term Loan Lenders. Each Additional Credit
Extension Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent to effect the provision
of this Section 2.4.
SECTION 2.5     Swingline Loans. (0) Subject to the terms and conditions set
forth herein, each Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans made by such Swingline
Lender exceeding such Swingline Lender’s Swingline Commitment, (ii) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000,
(iii) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Commitments or (iv) such Swingline Lender’s Revolving Credit Exposure
exceeding its Revolving Commitment; provided that a Swingline Lender shall not
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
(a)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lenders of any such notice received
from the Borrower. Each Swingline Lender shall make its ratable portion of the
requested Swingline Loan (such ratable portion to be calculated based upon such
Swingline Lender’s Swingline Commitment to the total Swingline Commitments of
all of the Swingline Lenders) available to the Borrower by


38



--------------------------------------------------------------------------------





means of a credit to the general deposit account of the Borrower with the
Administrative Agent designated for such purpose (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.6(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan. The failure of any Swingline
Lender to make its ratable portion of a Swingline Loan shall not relieve any
other Swingline Lender of its obligation hereunder to make its ratable portion
of such Swingline Loan on the date of such Swingline Loan, but no Swingline
Lender shall be responsible for the failure of any other Swingline Lender to
make the ratable portion of a Swingline Loan to be made by such other Swingline
Lender on the date of any Swingline Loan.
(b)    Any Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Revolving
Lender’s Revolving Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above (and in any event, if such notice is received by 12:00 noon, New
York City time, on a Business Day no later than 5:00 p.m. New York City time on
such Business Day and if received after 12:00 noon, New York City time, on a
Business Day no later than 10:00 a.m. New York City time on the immediately
succeeding Business Day), to pay to the Administrative Agent, for the account of
the Swingline Lenders, such Revolving Lender’s Revolving Percentage of such
Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.7 with respect to Revolving Loans made by such Revolving
Lender (and Section 2.7 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lenders the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lenders. Any amounts received by a
Swingline Lender from the Borrower (or other party


39



--------------------------------------------------------------------------------





on behalf of the Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lenders, as their interests may appear; provided
that any such payment so remitted shall be repaid to the applicable Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any repayment obligation with respect to such Swingline
Loan. Notwithstanding the foregoing, a Revolving Lender shall not have any
obligation to acquire a participation in a Swingline Loan pursuant to this
paragraph if an Event of Default shall have occurred and be continuing at the
time such Swingline Loan was made and such Revolving Lender shall have notified
such Swingline Lender in writing, at least one Business Day prior to the time
such Swingline Loan was made, that such Event of Default has occurred and that
such Revolving Lender will not acquire participations in Swingline Loans made
while such Event of Default is continuing.
(c)    Any Swingline Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of a Swingline Lender. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to Section
2.13(a). From and after the effective date of any such replacement, (x) the
successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (y) references herein to the term “Swingline Lender” shall
be deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.
(d)    Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrower and
the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.5(d) above.


40



--------------------------------------------------------------------------------





SECTION 2.6     Letters of Credit. (0) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period,
and the Issuing Bank shall issue such Letters of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The letters of credit listed on Schedule 2.6 attached
hereto, including those issued under the Existing Credit Agreement (the
“Existing Letters of Credit”), shall be deemed to be Letters of Credit issued
under this Agreement for all purposes, and each of the Borrower and the Lenders
confirms and agrees that its respective obligations with respect to the Existing
Letters of Credit shall be governed by this Agreement. Notwithstanding anything
herein to the contrary, the Issuing Bank shall have no obligation hereunder to
issue, and shall not issue, any Letter of Credit the proceeds of which would be
made available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the identity of the Issuing Bank to issue such Letter
of Credit (it being agreed that the Letters of Credit shall be issued on a
proportionate basis by each Issuing Bank, to the greatest extent practicable)
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate undrawn amount of all outstanding Letters of Credit issued by


41



--------------------------------------------------------------------------------





the Issuing Bank at such time plus the aggregate amount of all LC Disbursements
made by the Issuing Bank that have not yet been reimbursed by or on behalf of
the Borrower at such time shall not exceed its Letter of Credit Commitment, (ii)
the LC Exposure shall not exceed (x) prior to November 15, 2017, $160,000,000,
and (y) thereafter, $65,000,000, (iii) no Lender’s Revolving Credit Exposure
shall exceed its Revolving Commitment, and (iv) the sum of the total Revolving
Credit Exposures shall not exceed the total Revolving Commitments.
(b)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one (1) year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date of the Revolving
Facility; provided, that any Letter of Credit with a one-year term may provide
for the automatic renewal thereof for additional one-year periods, so long as
such automatic renewal does not extend the maturity date of any such Letters of
Credit beyond the date that is five Business Days prior to the Maturity Date.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Revolving Lender’s Revolving Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Notwithstanding the foregoing, a Revolving Lender shall not have any
obligation to acquire a participation in a Letter of Credit pursuant to this
paragraph if an Event of Default shall have occurred and be continuing at the
time such Letter of Credit was issued and such Revolving Lender shall have
notified the Issuing Bank in writing, at least one Business Day prior to the
time such Letter of Credit was issued, that such Event of Default has occurred


42



--------------------------------------------------------------------------------





and that such Revolving Lender will not acquire participations in Letters of
Credit made while such Event of Default is continuing.
(d)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 1:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.3 or Section 2.5 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Revolving Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Revolving Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.7 with respect to
Revolving Loans made by such Revolving Lender (and Section 2.7 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Revolving Lenders and
the Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
(e)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of


43



--------------------------------------------------------------------------------





validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) subject
to the proviso below, payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not strictly comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(f)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation


44



--------------------------------------------------------------------------------





to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.
(g)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.
(h)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank; provided that if the
successor Issuing Bank is not an Eligible Assignee, then the consent of the
Required Lenders shall also be required for such replacement. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit. Subject to the appointment and acceptance of a successor Issuing
Bank, any Issuing Bank may resign as an Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Issuing Bank shall be replaced as set forth above.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Majority Facility Lenders under the Revolving
Facility demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall deposit in an account with the


45



--------------------------------------------------------------------------------





Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, an amount in cash equal to the LC Exposure as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. The
Borrower shall also deposit cash collateral with the Administrative Agent as
required by Section 2.6(c). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Majority Facility Lenders under
the Revolving Facility), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
SECTION 2.7     Funding of Borrowings. (0) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.5. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans or Swingline Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.6(e) shall be
remitted by the Administrative Agent to the Issuing Bank or the Swingline
Lender, as applicable.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance


46



--------------------------------------------------------------------------------





with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
SECTION 2.8     Interest Elections. (0) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section 2.8 shall not apply to Swingline Borrowings, which may
not be converted or continued.
(a)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.3 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the


47



--------------------------------------------------------------------------------





information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be automatically continued
as a Eurodollar Borrowing with an Interest Period of one month. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Majority Facility
Lenders under a particular Facility, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing under such
Facility may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing under such Facility shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.9     Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Revolving Commitments shall terminate on the Maturity Date
and (ii) the Term Loan Commitments shall terminate on the Closing Date (after
the reallocation of the Term Loans described in Section 2.1(b)).
(a)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000, or the remaining balance of the Revolving Commitments,
if less, and (ii) the Borrower shall


48



--------------------------------------------------------------------------------





not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the sum of the Revolving Credit Exposures would exceed the total Revolving
Commitments.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Revolving Lenders in accordance with
their respective Revolving Commitments.
SECTION 2.10     Repayment of Loans; Evidence of Debt. (0) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Term Loan Lender, the then unpaid principal amount of each Term Loan on
the Maturity Date, (ii) to the Administrative Agent for the account of each
Revolving Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the fifteenth (15th) or last day of a
calendar month and is at least two (2) Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


49



--------------------------------------------------------------------------------





(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans made by it be evidenced by one or more
promissory notes. In such event, the Borrower shall prepare, execute and deliver
to such Lender one or more promissory notes payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note(s) and interest thereon shall at all times (including
after assignment pursuant to Section 9.4) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).
SECTION 2.11     Prepayment of Loans. (0) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
(a)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 1:00 p.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 1:00 p.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.9, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.9. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Class and Type as provided in
Section 2.2. Each prepayment of a Borrowing shall be applied ratably to the
applicable Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13. Any
portion of the Term Loans that are prepaid may not be reborrowed


50



--------------------------------------------------------------------------------





SECTION 2.12     Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a facility fee, which shall accrue at the Facility Fee
Rate (as set forth in the definition of Applicable Rate) on the daily amount of
the Revolving Commitment of such Revolving Lender (whether used or unused)
during the Availability Period; provided that, if such Revolving Lender
continues to have any Revolving Credit Exposure after its Revolving Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Revolving Lender’s Revolving Credit Exposure from and including the date
on which its Revolving Commitment terminates to but excluding the date on which
such Revolving Lender ceases to have any Revolving Credit Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any facility fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Revolving Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements and
accrued and unpaid interest thereon) during the period from and including the
Closing Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Revolving
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements and accrued and unpaid interest thereon) during
the period from and including the Closing Date to but excluding the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after


51



--------------------------------------------------------------------------------





demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)    [Reserved].
(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees,
ticking fees, and participation fees to the applicable Lenders. Fees paid shall
not be refundable under any circumstances.
SECTION 2.13     Interest. (0) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(a)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(b)    Notwithstanding the foregoing, if at any time an Event of Default has
occurred and is continuing, all outstanding Loans and other Obligations shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Revolving Loans
as provided in paragraph (a) of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Maturity Date, and, in the case
of Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the


52



--------------------------------------------------------------------------------





Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14     Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Majority Facility Lenders
under a particular Facility that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing under such Facility for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing under such
Facility to, or continuation of any Borrowing under such Facility as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing under such Facility, such Borrowing shall be
made as an ABR Borrowing; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.
SECTION 2.15     Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or


53



--------------------------------------------------------------------------------





(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then, subject to and in accordance with the terms of Section 2.15(c), the
Borrower will pay to such Lender, the Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, the Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then, subject to and in
accordance with the terms of Section 2.15(c), from time to time the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.


54



--------------------------------------------------------------------------------





(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof. If such increased costs or reductions are paid by
the Borrower and a Lender subsequently determines in good faith that it has
received a refund of such amounts from a third party that are directly
attributable to this Agreement, then such Lender shall promptly deliver such
refund to the Borrower.
SECTION 2.16     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
SECTION 2.17     Payments Free of Taxes. (0) Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined


55



--------------------------------------------------------------------------------





in the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(a)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(b)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.4(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes


56



--------------------------------------------------------------------------------





were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(e)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender


57



--------------------------------------------------------------------------------





under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, an
executed IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits,” “other income” or other applicable article of such tax treaty;
(2)    an executed IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;


58



--------------------------------------------------------------------------------





(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such


59



--------------------------------------------------------------------------------





refund (but only to the extent of indemnity payments made under this Section
2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party directly or
indirectly related to such refund and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(h)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes the Administrative Agent and any Issuing Bank and the term “applicable
law” includes FATCA.
SECTION 2.18     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(0) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York or as otherwise directed in
writing by the Administrative Agent, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.3 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof (and the Borrower shall


60



--------------------------------------------------------------------------------





have no liability for the Administrative Agent’s failure to make such
distributions). If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars. Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Term Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Term Loans then held by the Term Loan Lenders. Amounts prepaid on account of the
Term Loans may not be reborrowed. Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Revolving Loans
shall be made pro rata according to the respective Revolving Percentages of the
Revolving Lenders.
(a)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(b)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively


61



--------------------------------------------------------------------------------





do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.5(c), 2.6(d) or (e), 2.7(b), 2.18(d) or 9.3(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.19     Mitigation Obligations; Replacement of Lenders. (0) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby


62



--------------------------------------------------------------------------------





agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(a)    If (w) any Lender requests compensation under Section 2.15, or (x) the
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (y) any Lender becomes a Defaulting Lender, or (z) any Lender
has refused to consent to any proposed amendment, modification, waiver,
termination or consent with respect to any provision of this Agreement or any
other Loan Document that, pursuant to Section 9.2, requires the consent of all
Lenders or each Lender affected thereby and with respect to which Lenders
constituting the Required Lenders have consented to such proposed amendment,
modification, waiver, termination or consent, then, so long as no Event of
Default has occurred and is continuing, the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.4), all its interests, rights
(other than its existing rights to payments pursuant to Sections 2.15 and 2.17)
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, fewer than the Required Lenders have
claimed such compensation or payment and such assignment will result in a
reduction in such compensation or payments and (iv) in the case of any such
assignment resulting from a Lender’s refusal to consent to a proposed amendment,
modification, waiver, termination or consent, the assignee shall approve the
proposed amendment, modification, waiver, termination or consent. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply and such
Lender confirms that is it not then aware of any similar circumstances.
SECTION 2.20     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


63



--------------------------------------------------------------------------------





(a)    fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.12(a), and fees shall cease to accrue on the Term
Loan Commitment of such Defaulting Lender pursuant to Section 2.12(c), as
applicable;
(b)    the Commitments, Term Loan Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.2); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby except (i) such Defaulting Lender’s
Commitments may not be increased or extended without its consent and (ii) the
principal amount of, or interest or fees payable on, Loans or LC Disbursements
owing to such Defaulting Lender may not be reduced or excused or the scheduled
date of payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    so long as the conditions set forth in Section 4.2(a) and Section 4.2(b)
are satisfied at the time of such reallocation (and, unless the Borrower shall
have otherwise notified the Administrative Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), all or any part of the Swingline Exposure and LC
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders which are Revolving Lenders in accordance with their respective
Revolving Percentages but only to the extent the sum of all such non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall (x) first, within three (3) Business
Days following notice by the Administrative Agent, prepay such Swingline
Exposure and (y) second, within ten (10) days following notice by the
Administrative Agent, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.6(j) for so long
as such LC Exposure is outstanding and the Borrower will be permitted to use
proceeds of the Revolving Loans for such purposes;


64



--------------------------------------------------------------------------------





(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and
(d)    so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, no
Swingline Lender shall be required to fund any Swingline Loan and the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless the Swingline Lenders or the Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to each
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.


65



--------------------------------------------------------------------------------





In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Percentage.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
Each of the Company and the Borrower represents and warrants to the Lenders
that:
SECTION 3.1     Organization; Powers. Each of the Group Members is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted, or hereafter proposed to be conducted, and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
SECTION 3.2     Authorization; Enforceability. The Transactions are within each
of the Loan Party’s powers and have been duly authorized by all necessary action
on the part of each Loan Party. This Agreement has been duly executed and
delivered by each of the Company and the Borrower and constitutes a legal, valid
and binding obligation of such Person, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.3     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other Person, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Group Member or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Group Member or its assets,
except to the extent such violation or default could not reasonably be expected
to have a Material Adverse Effect, or give rise to a right thereunder to require
any payment to be made by any Group Member, and (d) will not result in the
creation or imposition of any Lien on any asset of any Group Member.


66



--------------------------------------------------------------------------------





SECTION 3.4     Financial Condition; No Material Adverse Change. (0) The
Company, the Borrower, and their consolidated Subsidiaries have heretofore
furnished to the Lenders their consolidated balance sheet and statements of
income, stockholders equity and cash flows as of and for the fiscal year ended
December 31, 2016, reported on by Deloitte & Touche LLP, independent public
accountants, certified as true and correct in all material respects by its chief
financial officer (and subject to all footnotes therein). Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company, the Borrower and their
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP. No Group Member has any material Guarantee Obligations, material
contingent liabilities and material liabilities for taxes, or any long term
space leases or unusual forward or long term commitments, including any interest
rate or foreign currency swap or exchange transaction or other obligation in
respect of derivatives, that are not reflected in the most recent financial
statements referred to in this paragraph.
(a)    Since December 31, 2016, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company, the Borrower and their Subsidiaries, taken as a whole.
(b)    The pro forma covenant compliance certificate described in Section
4.1(j), a copy of which has heretofore been furnished to each Lender, has been
prepared giving effect (as if such events had occurred on such date) to (i) the
Loans to be made on the Closing Date and the use of proceeds thereof and (ii)
the payment of fees and expenses in connection with the foregoing. Such
certificate has been prepared based on the information then known to the
Borrower as of the date of delivery thereof, and presents fairly on a pro forma
basis the estimated financial covenant compliance of Borrower and its
consolidated Subsidiaries as at the Closing Date, assuming that the events
specified in the preceding sentence had actually occurred at such date.
SECTION 3.5     Properties. (0) Except for defects in title that could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each of the Group Members has marketable title to, or valid
leasehold interests in, all its real and personal property material to its
business, free and clear of all Liens except for Liens permitted by Section 6.2.
Each Group Member has obtained customary title insurance on its real property.
(a)    Each of the Group Members owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Group Members does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.


67



--------------------------------------------------------------------------------





SECTION 3.6     Litigation and Environmental Matters. (0) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Group Member (i) as to which, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.
(a)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Group Members (i) to
Borrower’s knowledge after due inquiry, has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(b)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.7     Compliance with Laws and Agreements. Each of the Group Members
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing
hereunder and no Group Member is in default under or with respect to any
contractual obligation that could, either individually or in the aggregate,
result in a Material Adverse Effect.
SECTION 3.8     Investment and Holding Company Status. None of the Group Members
is (a) an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.
SECTION 3.9     Taxes. Each of the Group Members has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Group Member, as applicable, has set aside on its books adequate reserves,
or are subject to any valid extension of time for payment, or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.10     ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably


68



--------------------------------------------------------------------------------





expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $5,000,000 the fair market value of the assets
of all such underfunded Plans.
SECTION 3.11     Disclosure. None of the reports, financial statements,
certificates or other information furnished by the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information and forward-looking statements,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time. To the best of the
Borrower’s actual knowledge, there are no facts regarding the Company, the
Borrower and their Subsidiaries (other than matters of a general economic
nature) which Borrower has not disclosed to Administrative Agent and the Lenders
in writing (either in this Agreement or otherwise) which, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
SECTION 3.12     Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U 1, as
applicable, referred to in Regulation U.
SECTION 3.13     Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Company or the Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act or any other applicable laws, regulations and orders of
any Governmental Authority dealing with such matters; and (c) all payments due
from any Group


69



--------------------------------------------------------------------------------





Member on account of employee health and welfare insurance have been paid or
accrued as a liability on the books of the relevant Group Member.
SECTION 3.14     Subsidiaries. Except as disclosed to the Administrative Agent
by the Borrower in writing from time to time after the Closing Date, (a)
Schedule 3.14 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Equity Interests owned by any other Group Member and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options or long-term incentive plan and other
employee benefits in the nature thereof granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
the Borrower or any Subsidiary.
SECTION 3.15     Use of Proceeds. The proceeds of the Loans and the Letters of
Credit, shall be used for general corporate purposes of the Borrower and its
Subsidiaries, including the financing of working capital needs, the repayment of
Indebtedness of the Borrower and its Subsidiaries and acquisitions permitted by
this Agreement.
SECTION 3.16     Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.
SECTION 3.17     Status of the Company. The Company (i) is taxed as a REIT
within the meaning of Section 856(a) of the Code, (ii) has not revoked its
election to be a REIT, and (iii) has not engaged in any “prohibited
transactions” as defined in Section 857(b)(6)(B)(iii) of the Code (or any
successor provision thereto).
SECTION 3.18     Properties. Schedule 3.18(a) sets forth a list of all real
property of the Group Members and the owner (or ground-lessor) of such Real
Property, and Schedule 3.18(b) sets forth a list of all Unencumbered Assets and
the owner (or ground-lessor) of such Unencumbered Asset. All such Unencumbered
Assets satisfy the requirements for an Unencumbered Asset set forth in the
definition thereof.
SECTION 3.19     Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned


70



--------------------------------------------------------------------------------





Person. No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.
SECTION 3.20     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV.
CONDITIONS
SECTION 4.1     Closing Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.2):
(a)    Loan Documents. The Administrative Agent (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) a Guaranty executed and delivered by the Company and
each Subsidiary Guarantor.
(b)    Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Closing Date) of O’Melveny & Myers LLP, Delaware and New York counsel for
the Loan Parties, and Venable LLP, Maryland counsel for the Company, in form and
substance satisfactory to the Administrative Agent, and covering such matters
relating to the Loan Parties, this Agreement, the other Loan Documents or the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
(c)    Organizational Documents. The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each of the Loan Parties, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, this Agreement or the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.
(d)    Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.2.


71



--------------------------------------------------------------------------------





(e)    Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all out of pocket expenses
required to be reimbursed or paid by the Borrower hereunder.
(f)    Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Company, the Borrower, and their
Subsidiaries for the fiscal year ended December 31, 2016 and (ii) unaudited
interim consolidated financial statements of the Company, the Borrower, and
their Subsidiaries for each fiscal quarter ended after December 31, 2016 as to
which such financial statements are available, and such financial statements
shall not, in the reasonable judgment of the Lenders, reflect any material
adverse change in the consolidated financial condition of the Company, the
Borrower and their Subsidiaries, as reflected in the financial statements.
(g)    Projections. The Lenders shall have received satisfactory projections
through 2022 that the Lenders deem satisfactory.
(h)    Approvals. All material governmental and third party approvals necessary
in connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.
(i)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where the Loan Parties are
located, and such search shall reveal no liens on any of the Unencumbered Assets
except for liens permitted by Section 6.2 or discharged or to be discharged on
or prior to the Closing Date pursuant to documentation satisfactory to the
Administrative Agent.
(j)    Compliance Certificate. The Lenders shall have received a certificate of
a Financial Officer of the Borrower certifying as to compliance with the
financial covenants set forth in Section 6.13 and Section 6.15 on a pro-forma
basis on the Closing Date after giving effect to the incurrence of the Loans,
which certificate shall include calculations in reasonable detail demonstrating
such compliance, including as to the calculation of Unencumbered Asset Value,
and certifying that all Properties included as Unencumbered Assets satisfy the
requirements for an Unencumbered Asset set forth in the definition thereof.
(k)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from a Financial Officer of the Company.


72



--------------------------------------------------------------------------------





(l)    Know-Your-Customer Requirements. The Administrative Agent shall have
received all documentation and other information about the Loan Parties as shall
have been reasonably requested by the Administrative Agent that they shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the USA Patriot Act.
Without limiting the generality of Article VIII, for purposes of determining
compliance with the conditions specified in this Section 4.1, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.2) at
or prior to 3:00 p.m., New York City time, on July 31, 2017 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).
SECTION 4.2     Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit (an “Extension of Credit”), is subject to the
satisfaction of the following conditions:
(a)    The representations and warranties of the Company and the Borrower set
forth in this Agreement shall be true and correct in all material respects on
and as of the date of such Extension of Credit; provided that (i) if any
representation and warranty expressly relates to an earlier date, such
representation and warranty shall be true and correct in all material respects
as of such earlier date, (ii) any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the date of such Extension of Credit and (iii)
the Borrower may update Schedule 3.18(a) and Schedule 3.18(b) from time to time
to make the representations set forth in Section 3.18 true and correct.
(b)    At the time of and immediately after giving effect to such Extension of
Credit, no Default shall have occurred and be continuing.
(c)    The Administrative Agent shall have received a Borrowing Request,
including a certification of a Financial Officer of the Borrower as to
compliance with the financial covenants set forth in Section 6.13(a), (b), (d),
(f) and (g) on a pro-forma basis on the date of such Extension of Credit after
giving effect to such Extension of Credit.


73



--------------------------------------------------------------------------------





Each Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
ARTICLE V.
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Company and the Borrower
covenants and agrees with the Lenders that:
SECTION 5.1     Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of each of the Company,
the Borrower, and their Subsidiaries, each of the Company’s audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of each of the Company, the Borrower, and their
Subsidiaries, commencing with the fiscal quarter ended June 30, 2017, each of
the Company’s consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    (i) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower (A)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any


74



--------------------------------------------------------------------------------





action taken or proposed to be taken with respect thereto, (B) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.6,
Section 6.13 and Section 6.15 and (C) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.4 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (ii) together with such compliance certificate, the
Borrower shall deliver the following, in form and detail satisfactory to the
Administrative Agent, (A) a copy of the quarterly “HTA Supplemental Information”
posted on the Borrower’s website (which includes financial information relating
to the Borrower’s portfolio), or if such “HTA Supplemental Information” is not
available, a report, with respect to the quarterly period immediately prior to
the fiscal quarter for which such report is submitted, containing financial
information with respect to the Borrower’s portfolio in a form substantially
similar to that set forth in the most recently posted “HTA Supplemental
Information”; and (B) (1) concurrently with the delivery of financial statements
under clause (b) above, a schedule that lists the Properties included in Total
Asset Value which identifies whether such Property is an Unencumbered Asset, and
if such Property is subject to any Indebtedness, an Eligible Ground Lease, or an
Eligible On-Campus Ground Lease;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company,
the Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company or the Borrower to its shareholders generally, as the case may be;
(f)    as soon as available, and in any event no later than 90 days after the
end of each fiscal year of each of the Company, the Borrower, and their
Subsidiaries, a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of each of the Company, the
Borrower, and their Subsidiaries, as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position, projected income, projected compliance with Sections 6.13
and 6.15 and a description of the underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of


75



--------------------------------------------------------------------------------





a Financial Officer stating that such Projections are based on reasonable
estimates, information and assumptions;
(g)    within 45 days after the end of each fiscal quarter of each of the
Company, the Borrower, and their Subsidiaries (or 90 days in the case of the
fourth quarter), a narrative discussion and analysis of the financial condition
and results of operations of each of the Company, the Borrower, and their
Subsidiaries, for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the comparable periods of the previous year; provided that delivery to the
Administrative Agent and the Lenders of the Company’s annual report to the SEC
on Form 10-K and its quarterly report to the SEC on Form 10-Q containing such
narrative discussion and analysis shall be deemed to be compliance with this
Section 5.1(g);
(h)    promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and
(i)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Delivery by the Company to the Administrative Agent and the Lenders of its
annual report to the SEC on Form 10-K and its quarterly report to the SEC on
Form 10-Q, in each case in accordance with SEC requirement for such reports,
shall be deemed to be compliance by the Company with Section 5.1(a) and Section
5.1(b), as applicable.
SECTION 5.2     Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice after learning of any
of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Group Member
thereof that relates to any Loan Document or that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;
(d)    any change in the Applicable Credit Ratings; and


76



--------------------------------------------------------------------------------





(e)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.3     Existence; Conduct of Business; REIT Status. Each of the Company
and the Borrower will, and will cause each of its Subsidiaries to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.3. The Company will do all things necessary to
maintain its status as a REIT. To the extent required by applicable law, the
Company will continue to file Form 10 Q and Form 10 K (or their equivalents) and
make other public filings with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).
SECTION 5.4     Payment of Obligations. Each of the Company and the Borrower
will, and will cause each of its Subsidiaries to, pay its obligations, including
Tax liabilities, that, if not paid, could result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company, the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.5     Maintenance of Properties; Insurance. Each of the Company and
the Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations, and (c)
obtain and provide insurance certificates confirming compliance with the above
requirements promptly upon written request by the Administrative Agent.
SECTION 5.6     Books and Records; Inspection Rights. Each of the Company and
the Borrower will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries are customarily
made of all material dealings and transactions in relation to its business and
activities in conformity in all material respects with GAAP. Each of the Company
and the Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice to a Financial Officer, to visit and inspect its
properties, to examine and make extracts from its


77



--------------------------------------------------------------------------------





books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested; provided that the Borrower shall pay the documented and
reasonable out-of-pocket expenses of any such inspection by the Administrative
Agent and the Lenders if an Event of Default has occurred and is continuing.
SECTION 5.7     Compliance with Laws. Each of the Company and the Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, including Environmental Laws, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.8     Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for working capital needs and general corporate purposes,
including the repayment of debt and permitted acquisitions. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support working capital needs and general corporate purposes. The Borrower will
not request any Borrowing or Letter of Credit, and the Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
SECTION 5.9     Distributions in the Ordinary Course. Each of the Company and
the Borrower shall, in the ordinary course of business, cause all of its
Subsidiaries to make transfers of net cash and cash equivalents upstream to the
Borrower, and the Borrower shall continue to follow such ordinary course of
business. The Company and the Borrower shall not make net transfers of cash and
cash equivalents downstream to its Subsidiaries except in the ordinary course of
business consistent with past practice or as otherwise permitted under this
Agreement.
SECTION 5.10     Notices of Asset Sales, Encumbrances or Dispositions. The
Borrower shall deliver to the Administrative Agent and the Lenders written
notice not less than five (5) Business Days prior to a sale, encumbrance with a
Lien to secure Indebtedness or other Disposition of an Unencumbered Asset or
other assets of the Loan Parties or their Subsidiaries, in each case, in a
single transaction or series of related transactions, for consideration in
excess of $200,000,000, which is permitted pursuant to Section 6.1(e), Section
6.2(a)(iv) or Section 6.9, as applicable.


78



--------------------------------------------------------------------------------





SECTION 5.11     [Reserved].
SECTION 5.12     Release of Subsidiary Guarantors and Company Guaranty. (0) So
long as no Event of Default has occurred and is continuing or would occur after
giving effect thereto, following (i) the Disposition, removal or substitution of
an Unencumbered Asset that results in a Subsidiary Guarantor ceasing to own any
Unencumbered Assets or (ii) a Subsidiary Guarantor becoming a Qualified
Subsidiary, and is therefore no longer required to be a Subsidiary Guarantor
under the definition of “Unencumbered Asset”, at the request and expense of the
Borrower and without the need for any consent or approval of the Lenders, the
Administrative Agent shall execute and deliver a release of the Guaranty made by
such Subsidiary Guarantor in a form acceptable to the Borrower and the
Administrative Agent.
(a)    If no Event of Default has occurred and is continuing or would occur
after giving effect thereto, following the release of all other Guarantees made
by the Company of any Indebtedness of the Borrower and its Subsidiaries and so
long as the Company does not have any other Indebtedness outstanding at such
time, at the request and expense of the Borrower and without the need for any
consent or approval of the Lenders, the Administrative Agent shall execute and
deliver a release of the Guaranty made by the Company in a form acceptable to
the Borrower and the Administrative Agent.
SECTION 5.13     Additional Guarantors. If, after the Closing Date, a Subsidiary
that is not a Qualified Subsidiary elects to provide a Subsidiary Guaranty so
that the Property owned by such Subsidiary shall qualify as an Unencumbered
Asset, the Borrower shall deliver to the Administrative Agent each of the
following items, each in form and substance satisfactory to the Administrative
Agent: (i) a Guaranty executed by such Subsidiary and (ii) the items that would
have been delivered under Sections 4.1(b) and (c) if such Subsidiary had been a
Subsidiary Guarantor on the Closing Date.
ARTICLE VI.
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Company and the Borrower covenants and agrees
with the Lenders that:
SECTION 6.1     Indebtedness. Each of the Company and the Borrower will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness created hereunder;


79



--------------------------------------------------------------------------------





(b)    Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and set forth in Schedule 6.1 and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof;
(c)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary;
(d)    Guarantees by the Borrower of Indebtedness of any Subsidiary, by the
Company of Indebtedness of the Borrower or any Subsidiary, and by any Subsidiary
of Indebtedness of the Borrower or any other Subsidiary; provided that the
Borrower shall not permit any Subsidiary that owns (or leases) an Unencumbered
Asset to provide a Guarantee of any Indebtedness of the Borrower or the Company
unless such Subsidiary also is or simultaneously becomes a Subsidiary Guarantor
hereunder; and
(e)    additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Company, the Borrower and all Subsidiaries)
at any one time outstanding that would not cause a violation of Section 6.13;
provided that the Borrower shall not permit any Subsidiary that owns (or leases)
an Unencumbered Asset to create, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, including any Guarantees of Indebtedness
unless such Subsidiary is or simultaneously becomes a Subsidiary Guarantor
hereunder;
provided that the Company shall not create, incur, assume or permit to exist any
Guarantees of Indebtedness of the Borrower or any Subsidiary or any other
Indebtedness after its Guaranty has been released pursuant to Section 5.12(b)
unless the Company executes and delivers a new Guaranty to the Administrative
Agent.
SECTION 6.2     Liens. (0) Each of the Company and the Borrower will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:
(i)    Permitted Encumbrances;
(ii)    any Lien on any property or asset of the Company, the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.2; provided
that (A) such Lien shall not apply to any other property or asset of the
Company, the Borrower or any Subsidiary and (B) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;


80



--------------------------------------------------------------------------------





(iii)    any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased; and
(iv)    Liens (not affecting the Unencumbered Assets) securing Indebtedness
constituting Indebtedness permitted by Section 6.1(e), and Liens (not affecting
Unencumbered Assets) incurred in connection with the cash collateralization of
any Swap Agreement permitted by Section 6.5;
(b)    Notwithstanding the foregoing, the Borrower shall not, and shall not
permit any of its Subsidiaries that owns an Unencumbered Asset to, grant a Lien
on its Equity Interest as collateral for Indebtedness to any Person other than
the Administrative Agent, except that if Liens are granted on Unencumbered
Assets (or the Equity Interests in the owners of Unencumbered Assets) to secure
the Obligations, then the Borrower and its Subsidiaries may also grant Liens on
such Unencumbered Assets (or such Equity Interests) to secure the obligations
under other unsecured credit facilities of the Borrower on a pari passu basis.
SECTION 6.3     Fundamental Changes. (0) Each of the Company and the Borrower
will not, and will not permit any Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into the Company or the
Borrower in a transaction in which the Company or the Borrower, as applicable,
is the surviving corporation, (ii) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary; provided that if one
of the parties to such merger is a Subsidiary Guarantor or a Qualified
Subsidiary, the Subsidiary Guarantor or Qualified Subsidiary shall be the
surviving entity, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets (A) to the Borrower or to another Subsidiary; provided
that if one of the parties to such transaction is a Subsidiary Guarantor or a
Qualified Subsidiary, either (1) the Subsidiary Guarantor or Qualified
Subsidiary shall be the transferee or (2) the transaction is permitted by
Section 6.9 or (B) in a transaction permitted by Section 6.9, (iv) the Borrower
may sell the Equity Interests in a Subsidiary in a transaction permitted by
Section 6.9 and (v) any Subsidiary which is not a Subsidiary Guarantor or a
Qualified Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower.
(a)    Each of the Company and the Borrower will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business other than
businesses of


81



--------------------------------------------------------------------------------





the type conducted by the Company, the Borrower and their Subsidiaries, taken as
a whole, on the date of execution of this Agreement and businesses reasonably
related thereto.
SECTION 6.4     [Reserved]
SECTION 6.5     Swap Agreements. Each of the Company and the Borrower will not,
and will not permit any of its Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Company, the Borrower or any Subsidiary has actual or potential exposure (other
than those in respect of Equity Interests of the Company, the Borrower or any of
its Subsidiaries) and not for speculative purposes, and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Company, the Borrower or any Subsidiary.
SECTION 6.6     Restricted Payments. If an Event of Default has occurred and is
continuing, the Borrower shall not make any Restricted Payments to the Company,
and the Company shall not make any Restricted Payments to its shareholders, in
each case in excess of the amount sufficient to permit the Company to pay
dividends to its shareholders in the minimum amounts required to be made by the
Company in order to maintain its status as a REIT.
SECTION 6.7     Transactions with Affiliates. Each of the Company and the
Borrower will not, and will not permit any of its Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Company, the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company, the Borrower and its Subsidiaries not involving any other
Affiliate and (c) any Restricted Payment permitted by Section 6.6.
SECTION 6.8     Restrictive Agreements. Each of the Company and the Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Company, the Borrower or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets (including the
Equity Interests owned by such Group Member), or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Company, the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law, by this Agreement or by any other
agreements for unsecured Indebtedness of the Borrower (provided that such other
agreements shall not impose any restrictions or conditions that are materially
more restrictive than the terms of this Agreement), (ii) the foregoing shall not
apply to restrictions and


82



--------------------------------------------------------------------------------





conditions existing on the date hereof identified on Schedule 6.8 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness (and, for the
avoidance of doubt, if such restrictions do not apply to any Unencumbered Asset
or to the Equity Interests of the Borrower, any Subsidiary Guarantor or any
Qualified Subsidiary), and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.
SECTION 6.9     Disposition of Property. Each of the Company and the Borrower
will not, and will not permit any of its Subsidiaries to, Dispose of any of its
property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Equity Interests to
any Person, except:
(a)    the Disposition of surplus, obsolete or worn out property in the ordinary
course of business;
(b)    the sale of inventory, raw materials, supplies, or other nonfixed assets
in the ordinary course of business;
(c)    Dispositions permitted by Section 6.3;
(d)    the sale or issuance of any Subsidiary’s Equity Interests to the
Borrower, any Subsidiary Guarantor or any Qualified Subsidiary;
(e)    Dispositions of cash or investments not prohibited hereunder; and
(f)    the Disposition of other property so long as (i) no Default or Event of
Default has occurred and is continuing, or would occur after giving effect
thereto, (ii) the Borrower remains in compliance with Section 6.13 after giving
effect thereto, and (iii) and the Borrower complies with Section 5.10, if
applicable.
SECTION 6.10     Payments and Modifications of Subordinate Debt. The Company and
the Borrower will not, and will not permit any of its Subsidiaries to, make or
offer to make any payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds (whether scheduled or
voluntary) with respect to principal or interest on any Indebtedness which is
subordinate to the Obligations if a Default has occurred and is continuing.
SECTION 6.11     Sales and Leasebacks. The Company and the Borrower will not,
and will not permit any of its Subsidiaries to, enter into any arrangement with
any Person providing


83



--------------------------------------------------------------------------------





for the leasing by any Group Member as lessee of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.
SECTION 6.12     Changes in Fiscal Periods. The Company and the Borrower will
not permit the fiscal year of the Company or the Borrower to end on a day other
than December 31 or change the Company’s or the Borrower’s method of determining
fiscal quarters.
SECTION 6.13     Financial Covenants. The Company and the Borrower shall not:
(a)    Total Leverage Ratio. Permit the ratio of Total Indebtedness to Total
Asset Value (the “Total Leverage Ratio”) as at the last day of any period of
four consecutive fiscal quarters of the Company to exceed 60%; provided that
such ratio may exceed 60% following a Major Acquisition so long as (i) such
ratio does not exceed 60% as of the end of more than four (4) consecutive fiscal
quarters after such Major Acquisition and (ii) such ratio does not exceed 65% as
of any such date of determination.
(b)    Secured Leverage Ratio. Permit the ratio of Secured Indebtedness to Total
Asset Value as at the last day of any period of four consecutive fiscal quarters
of the Company to exceed 30%; provided that such ratio may exceed 30% following
a Major Acquisition so long as (i) such ratio does not exceed 30% as of the end
of more than four (4) consecutive fiscal quarters after such Major Acquisition
and (ii) such ratio does not exceed 35% as of any such date of determination.
(c)    [Reserved]
(d)    Fixed Charge Coverage Ratio. Permit the ratio of Total EBITDA to Total
Fixed Charges for any period of four consecutive fiscal quarters of the Company
to be less than 1.50 to 1.0 as of the last day of any fiscal quarter of the
Company.
(e)    [Reserved].
(f)    Unencumbered Leverage Ratio. Permit the ratio of Unsecured Indebtedness
to Unencumbered Asset Value as at the last day of any period of four consecutive
fiscal quarters of the Company to exceed 60%; provided that such ratio may
exceed 60% following a Major Acquisition so long as (i) such ratio does not
exceed 60% as of the end of more than four (4) consecutive fiscal quarters after
such Major Acquisition and (ii) such ratio does not exceed 65% as of any such
date of determination.
(g)    Unencumbered Coverage Ratio. Permit the ratio of Unencumbered NOI for any
period of four consecutive fiscal quarters of the Company to Unsecured Interest
Expense


84



--------------------------------------------------------------------------------





for such period to be less than 1.75 to 1.0 as of the last day of any fiscal
quarter of the Company.
(h)    [Reserved].
(i)    [Reserved].
(j)    Pro Forma Calculations.
(i)    For purposes of the pro-forma calculations to be made pursuant to Section
6.13(a), (b), (d), (f) and (g) (and the definitions used therein), such
calculations shall be adjusted by (A) excluding from Unencumbered Asset Value
the actual value of any assets sold by the Borrower or any of its Subsidiaries
since the last day of the prior fiscal quarter and (B) adding to Total Asset
Value and Unencumbered Asset Value the undepreciated GAAP book value (after any
impairments) of any Acquisition Properties acquired (or to be acquired with any
borrowing) by the Borrower or any of its Subsidiaries since the last day of the
prior fiscal quarter.
(ii)    For purposes of the pro-forma calculations to be made pursuant to
Section 6.13 (and the definitions used therein), such calculations shall be
adjusted by (A) excluding from Unencumbered NOI the actual NOI for the relevant
period of any assets sold by the Borrower or any of its Subsidiaries since the
last day of the prior fiscal quarter, and (B) adding to Unencumbered NOI the
projected NOI for the next four quarters (based on the Borrower’s projections
made in good faith) for any assets acquired (or to be acquired with any
Borrowing) by the Borrower or any of its Subsidiaries since the last day of the
prior fiscal quarter.
SECTION 6.14     Modification of Governing Documents. The Company and the
Borrower will not, and will not permit any of its Subsidiaries to, amend or
modify any provision of its charter, by-laws, partnership agreement, operating
agreement or other organizational documents that would have a Material Adverse
Effect without the Administrative Agent’s prior written consent.
SECTION 6.15     Occupancy of Unencumbered Assets. The Unencumbered Assets that
are Medical Office/Office Properties and Other Properties (excluding those
Unencumbered Assets which are Development Properties and Acquisition Properties)
shall have an aggregate Occupancy Rate for the preceding calendar quarter of at
least eighty-five percent (85%) of the aggregate rentable area within such
Unencumbered Assets. In the event of a breach or violation of this Section 6.15,
such breach or violation shall not be an Event of Default so long as the
Borrower immediately notifies the Administrative Agent thereof and, within
thirty (30) days of receipt of such notice by the Administrative Agent (subject
to extension for up to an additional thirty (30) days by


85



--------------------------------------------------------------------------------





the Administrative Agent in its sole and absolute discretion), the Borrower
adds, substitutes or removes one or more Properties as an Unencumbered Asset as
contemplated by Section 5.12 such that immediately following such addition,
substitution or removal, the Occupancy Rate required by this Section 6.15 is
satisfied.
ARTICLE VII.    
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower, the Company or any Subsidiary in or in connection with this Agreement
or any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect on or as
of the date made or deemed made (or, in the case of any representation or
warranty qualified by “materiality”, “Material Adverse Effect” or any similar
language, in any respect (after giving effect to such materiality qualifier));
(d)    the Company or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Sections 5.2, 5.3 (with respect to
the Borrower’s existence) or 5.8 or in Article VI;
(e)    the Company or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of thirty (30) days after written notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender); provided that, with respect to any default
other than a default under Sections 5.1, 5.5(b), 5.10, 5.12 or 5.13, if (A) such
default cannot be cured within such 30-day period, (B) such default is
susceptible of cure and (C) the Borrower or the Company is proceeding with
diligence and in good faith to cure such default, then such 30-day cure period
shall be extended to such date, not to exceed a total


86



--------------------------------------------------------------------------------





of ninety (90) days, as shall be necessary for the Borrower or the Company
diligently to cure such default;
(f)    the Company, the Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness (other than Nonrecourse Indebtedness), when and as
the same shall become due and payable, after giving effect to any applicable
cure period;
(g)    any event or condition occurs that results in any Material Indebtedness
(other than Nonrecourse Indebtedness) becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any such Material Indebtedness
or any trustee or agent on its or their behalf to cause any such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company, the Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company, the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; provided, however, that the
events described in this clause (h) as to any Subsidiary (other than a
Subsidiary Guarantor) shall not constitute an Event of Default unless more than
5% of the Total Asset Value is attributable to (x) such Subsidiary(ies) and (y)
any other Subsidiary(ies) which is/are the subject of an Event of Default under
this clause (h) and clauses (i) and (j) below;
(i)    the Company, the Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, the Borrower or any Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing; provided, however, that


87



--------------------------------------------------------------------------------





the events described in this clause (i) as to any Subsidiary (other than a
Subsidiary Guarantor) shall not constitute an Event of Default unless more than
5% of the Total Asset Value is attributable to (x) such Subsidiary(ies) and (y)
any other Subsidiary(ies) which is/are the subject of an Event of Default under
this clause (i) and clause (h) above and clause (j) below;
(j)    the Company, the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
provided, however, that the events described in this clause (j) as to any
Subsidiary (other than a Subsidiary Guarantor) shall not constitute an Event of
Default unless more than 5% of the Total Asset Value is attributable to (x) such
Subsidiary(ies) and (y) any other Subsidiary(ies) which is/are the subject of an
Event of Default under this clause (j) and clauses (h) and (i) above;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Company, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company, the Borrower or any Subsidiary to enforce
any such judgment;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $15,000,000 in any year or
(ii) $25,000,000 for all periods;
(m)    a Change in Control shall occur;
(n)    the Borrower or any other Loan Party shall disavow, revoke or terminate
(or attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of this
Agreement, the Guaranty or any other Loan Document; or this Agreement, the
Guaranty or any other Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof); or
(o)    the Company shall (i) conduct, transact or otherwise engage in, or commit
to conduct, transact or otherwise engage in, any business or operations other
than (A) those incidental to its ownership of the Equity Interests in the
Borrower, (B) the maintenance of its legal existence (including the ability to
incur fees, costs and expenses relating to such maintenance), (C) the
performance of its obligations and payments with respect to the Loan Documents
and any other agreements permitted hereunder, (D) any public offering of its
common stock or any other issuance of its Equity Interests and the temporary
holding of the proceeds thereof pending distribution to the Borrower, (E) making
payments or Restricted


88



--------------------------------------------------------------------------------





Payments to the extent otherwise permitted hereunder, (F) making Investments in
the Borrower and its Subsidiaries, (G) participating in tax, accounting and
other administrative matters as a member of the consolidated, combined, unitary
or similar group that includes the Company and the Borrower, (H) holding any
cash, Cash Equivalents or other property received in connection with Restricted
Payments received from, and Investments in the Company made by, its
Subsidiaries, contributions to its capital or in exchange for the issuance of
Equity Interests and Investments received in respect of any of the foregoing so
long as (1) such cash is in an amount less than $5,000,000 or (2) such cash is
held on a temporary or pass-through basis (i.e., no longer than one Business
Day) to facilitate the down streaming of such cash to the Borrower, or for the
payment of dividends or other Restricted Payments, (I) providing indemnification
and contribution to directors, officers, employees, members of management and
consultants, and (J) taking other actions expressly permitted by this Agreement
and activities incidental to the foregoing, (ii) incur, create, assume or suffer
to exist any Indebtedness or other liabilities or financial obligations, except
(w) Indebtedness incurred with respect to Guarantees of Indebtedness of the
Borrower and its Subsidiaries that is permitted by Section 6.1; provided that
such Guarantees shall not be permitted after the Guaranty made by the Company
hereunder is released pursuant to Section 5.12(b) unless the Company executes
and delivers a new Guaranty to the Administrative Agent, (x) nonconsensual
obligations imposed by operation of law, (y) obligations pursuant to the Loan
Documents to which it is a party and (z) obligations with respect to its Equity
Interests, or (iii) own, lease, manage or otherwise operate any properties or
assets (including cash (other than cash received in connection with dividends
made by the Borrower in accordance with Section 6.6 pending application in the
manner contemplated above) and cash equivalents) other than the ownership of
shares of Equity Interests in the Borrower and ownership of other immaterial
assets incidental thereto (and, in any event, such other assets shall not exceed
five percent (5%) of the Company’s assets);
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the


89



--------------------------------------------------------------------------------





principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
In the event that following the occurrence or during the continuance of any
Event of Default, the Administrative Agent or any Lender, as the case may be,
receives any monies in connection with the enforcement of any the Loan
Documents, such monies shall be distributed for application as follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;
(b)    Second, to pay any fees or expense reimbursements then due to the Lenders
from the Loan Parties (other than in connection with Specified Swap
Obligations);
(c)    Third to pay interest then due and payable on the Loans and unreimbursed
LC Disbursements ratably;
(d)    Fourth, to prepay principal on the Loans, unreimbursed LC Disbursements
and amounts owing with respect to Specified Swap Obligations ratably;
(e)    Fifth, to pay an amount to the Administrative Agent equal to one hundred
five percent (105%) of the aggregate undrawn face amount of all outstanding
Letters of Credit and the aggregate amount of any unreimbursed LC Disbursements,
to be held as cash collateral for such Obligations;
(f)    Sixth, to payment of any amounts owing with respect to indemnification
provisions of the Loan Documents; and
(g)    Seventh, to the payment of any other Obligation due to the Administrative
Agent or any Lender.
ARTICLE VIII.
THE ADMINISTRATIVE AGENT


90



--------------------------------------------------------------------------------





Each of the Lenders and the Issuing Bank hereby irrevocably (subject to the
removal rights expressly set forth below) appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing or otherwise as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.2), and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.2) or in the absence of its own gross
negligence or wilful misconduct, and any action so taken or not taken at the
direction of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.2) shall be binding on all Lenders. The Administrative Agent shall be deemed
not to have knowledge of any Default (other than a Default under Section 7(a) or
Section 7(b) (with respect to interest or fees)) unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.


91



--------------------------------------------------------------------------------





The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory and liability provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may (a) resign at any time
by notifying the Lenders, the Issuing Bank and the Borrower or (b) be removed by
written notice of the Required Lenders with the consent of the Borrower if the
Administrative Agent engages in gross negligence or willful misconduct in the
performance of its duties under the Loan Document; provided that no consent of
the Borrower shall be required during the existence and continuance of an Event
of Default. Upon any such resignation or removal, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation or the Required Lenders give notice of the
Administrative Agent’s removal, as applicable, then the retiring or removed
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article and Section 9.3
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.


92



--------------------------------------------------------------------------------





Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
None of the Lenders identified in this Agreement as a Documentation Agent or
Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders acting as
Documentation Agent or Syndication Agent shall have or be deemed to have a
fiduciary relationship with Borrower or any Lender. Each Lender hereby makes the
same acknowledgments with respect to such Syndication Agents and Documentation
Agents as it makes with respect to the Administrative Agent pursuant to the
preceding paragraph.
ARTICLE IX.
MISCELLANEOUS
SECTION 9.1     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at Healthcare Trust of America, 16435 North
Scottsdale Road, Suite 320, Scottsdale, Arizona 85254, Attention of Robert A.
Milligan, CFO, Secretary and Treasurer (Telecopy No. 480-991-0755), with a copy
to O’Melveny & Myers LLP, Two Embarcadero Center, 28th Floor, San Francisco,
California 94111, Attention of Peter T. Healy, Esq. (Telecopy No. 415-984-8701);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2 Floor 3, Newark, DE
19713, Attention of Brittany Duffy (Telecopy No. (302) 634-4733), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York 10179, Attention of
Chiara Carter (Telecopy No. 212-270-2157);
(iii)    if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2 Floor 3, Newark, DE
19713, Attention of Brittany Duffy (Telecopy No. (302) 634-4733);


93



--------------------------------------------------------------------------------





(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2 Floor 3, Newark, DE
19713, Attention of Brittany Duffy (Telecopy No. (302) 634-4733); and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing


94



--------------------------------------------------------------------------------





Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
SECTION 9.2     Waivers; Amendments. (0) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
(a)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with


95



--------------------------------------------------------------------------------





the consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) forgive or reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby (except
in connection with the waiver of applicability of any post-Default increase in
interest rates (which waiver shall be effective with the consent of the Majority
Facility Lenders of each adversely affected Facility), (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby or change the last
paragraph of Article VII, in each case without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (vi) reduce the percentage specified in the definition
of “Majority Facility Lenders” with respect to any Facility without the written
consent of all Lenders under such Facility, (vii) release the Company from its
obligations under the Guaranty (except as otherwise provided in Section
5.12(b)), or release substantially all of the Subsidiary Guarantors from their
obligations under the Guaranty (except as otherwise provided in Section
5.12(a)), in each case, without the written consent of each Lender or (viii)
extend the expiration date of any Letter of Credit beyond the Maturity Date of
the Revolving Facility without the written consent of each Lender affected
thereby; provided further that (v) the consent of the Majority Facility Lenders
of a Facility shall be required for any amendment, waiver or modification that
adversely affects the rights of such Facility in a manner different than such
amendment, waiver or modification affects the other Facility, (w) no such
agreement shall amend or modify the provisions of Section 2.6 or any letter of
credit application and any bilateral agreement between the Borrower and the
Issuing Bank regarding the Issuing Bank’s Letter of Credit Commitment or the
respective rights and obligations between the Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and the Issuing Bank, respectively, (x) no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be, (y) no such agreement shall amend
or modify Section 2.19 without the prior written consent of the Administrative
Agent, the Swingline Lender and the Issuing Bank, and (z) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Company, the


96



--------------------------------------------------------------------------------





Borrower and the Administrative Agent to cure any obvious error or any
ambiguity, omission, defect or inconsistency of an immaterial nature so long as,
in each case, the Lenders shall have received at least seven (7) Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within seven (7) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment.
SECTION 9.3     Expenses; Indemnity; Damage Waiver. (0) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by each of the
Administrative Agent, the Joint Lead Arrangers and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Notwithstanding the foregoing, in no event shall
Borrower be responsible to pay any costs or expenses of the Administrative Agent
or the Lenders related to any assignment or participation of the Loans.
(a)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank,
each Joint Lead Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of


97



--------------------------------------------------------------------------------





its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or any other Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (i) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, or (ii) relate solely to disputes among
the Lenders and/or the Administrative Agent or (iii) are determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the breach in bad faith of such Indemnitee’s obligations to the Borrower
hereunder. This Section 9.3(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lenders under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lenders,
as the case may be, such Lender’s Pro-Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lenders in their capacity as such.
(c)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(d)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.4     Successors and Assigns. (0) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the


98



--------------------------------------------------------------------------------





Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer, or sell any participation in, any of its rights or
obligations hereunder except in accordance with this Section (and any other
attempted assignment, transfer or sale of a participation by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(a)    (i)Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the Company, the Borrower
and their Affiliates, any natural person, or a Defaulting Lender) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for (1) an assignment of Term Loans or (2) an assignment of Revolving
Commitments and Revolving Loans to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; and provided further that the Borrower will be deemed to be
reasonable in withholding its consent to any assignee which is not an Eligible
Assignee, provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for (1) an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or (2) an assignment of any Revolving
Commitment to an assignee that is a Revolving Lender with a Revolving Commitment
immediately prior to giving effect to such assignment; and
(C)    each Issuing Bank and each Swingline Lender, in the case of an assignment
of a Revolving Commitment; provided that no consent of an Issuing Bank or a
Swingline Lender shall be required for an assignment of any Revolving Commitment
to an assignee that


99



--------------------------------------------------------------------------------





is a Revolving Lender with a Revolving Commitment immediately prior to giving
effect to such assignment.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (in the case of the
Revolving Facility) or $1,000,000 (in the case of the Term Facility) unless each
of the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not prohibit any Lender from assigning all
or a portion of its rights and obligations among separate Facilities on a
non-pro rata basis;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 payable by the assigning Lender unless otherwise
agreed by the parties; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
For the purposes of this Section 9.4(b), the term “Approved Fund” has the
following meaning:


100



--------------------------------------------------------------------------------





“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.3). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.4
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with and subject to
the requirements of paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of (and stated interest on) the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either


101



--------------------------------------------------------------------------------





the assigning Lender or the assignee shall have failed to make any payment
required to be made by it pursuant to Sections 2.5(c), 2.6(d) or (e), 2.7(b),
2.18(d) or 9.3(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(b)    (0)    Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (other than the Company,
the Borrower and their Affiliates or any natural person) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (D) Borrower shall not be
responsible for any cost or expense of the Lenders or the Administrative Agent
related to any participation of the Loans or any increased cost or expense
incurred by any Lender as a result of such participation thereafter, except as
expressly provided herein. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.2(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to such Participant agreeing, for the benefit of the Borrower, to
comply with the requirements and limitations therein, including the requirements
under Sections 2.17(f), as if it were a Lender (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to


102



--------------------------------------------------------------------------------





the benefits of Section 9.8 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.5     Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the


103



--------------------------------------------------------------------------------





principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.3 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
SECTION 9.6     Counterparts; Integration; Effectiveness; Electronic Execution.
(0) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
(a)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
SECTION 9.7     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


104



--------------------------------------------------------------------------------





SECTION 9.8     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.9     Governing Law; Jurisdiction; Consent to Service of Process. (0)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(a)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in Section
9.9(b). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR


105



--------------------------------------------------------------------------------





INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12     Confidentiality. (0) Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower and (i) on a confidential basis, to any
rating agency in connection with rating the Borrower or the Facilities. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Group Members or their business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to


106



--------------------------------------------------------------------------------





its own confidential information. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors (including league table providers), similar
service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
SECTION 9.13     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


107



--------------------------------------------------------------------------------





SECTION 9.14     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender to identify the Loan Parties in accordance with the Act.
SECTION 9.15     Transitional Arrangements.
(a)    Existing Credit Agreement Superseded. This Agreement shall supersede the
Existing Credit Agreement in its entirety, except as provided in this Section
9.15. On the Closing Date, (i) the loans outstanding under the Existing Credit
Agreement shall become Loans hereunder, (ii) the rights and obligations of the
parties under the Existing Credit Agreement and the “Notes” defined therein
shall be subsumed within and be governed by this Agreement and the Notes;
provided, however, that for purposes of this clause (ii) any of the
“Obligations” (as defined in the Existing Credit Agreement) outstanding under
the Existing Credit Agreement shall, for purposes of this Agreement, be
Obligations hereunder, (iii) this Agreement shall not in any way release or
impair the rights, duties or obligations created pursuant to the Existing Credit
Agreement or any other Loan Document or affect the relative priorities thereof,
in each case to the extent in force and effect thereunder as of the Closing
Date, except as modified hereby or by documents, instruments and agreements
executed and delivered in connection herewith, and all of such rights, duties
and obligations are assumed, ratified and affirmed by the Borrower; (iv) the
obligations incurred under the Existing Credit Agreement shall, to the extent
outstanding on the Closing Date, continue outstanding under this Agreement and
shall not be deemed to be paid, released, discharged or otherwise satisfied by
the execution of this Agreement, and this Agreement shall not constitute a
refinancing, substitution or novation of such obligations or any of the other
rights, duties and obligations of the parties hereunder; and (v) the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power or remedy of the Lenders or the Administrative Agent under the
Existing Credit Agreement, or constitute a waiver of any covenant, agreement or
obligation under the Existing Credit Agreement, except to the extent that any
such covenant, agreement or obligation is no longer set forth herein or is
modified hereby. The Lenders’ interests in such obligations, and participations
in letters of credit with respect to the Revolving Facility under (and as
defined in) the Existing Credit Agreement, shall be reallocated on the Closing
Date in accordance with each Lender’s Revolving Percentage. The Lenders’
interests in such obligations with respect to the Term Facility under (and as
defined in) the Existing Credit Agreement, shall be reallocated on the Closing
Date in accordance with each Lender’s Term Loan Commitment. On the Closing Date,
(A) the loan commitment of each Lender that is a party to the Existing Credit
Agreement but is not a party to this Agreement (an “Exiting Lender”)


108



--------------------------------------------------------------------------------





shall be terminated, all outstanding obligations owing to such Exiting Lenders
under the Existing Credit Agreement on the Closing Date shall be paid in full,
and each Exiting Lender shall cease to be a Lender under this Agreement;
provided, however, that, notwithstanding anything else provided herein or
otherwise, any rights of an Exiting Lender under the Loan Documents that are
intended by their express terms to survive termination of the Commitments and/or
the repayment, satisfaction or discharge of obligations under any Loan Document
shall survive for such Exiting Lender hereunder, and (B) each Person listed on
Schedule 2.1A attached to this Agreement shall be a Lender under this Agreement
with the Commitments set forth opposite its name on such Schedule 2.1A.
(b)    Interest and Fees Under Existing Credit Agreement. All interest and all
commitment, facility and other fees and expenses owing or accruing under or in
respect of the Existing Credit Agreement shall be calculated as of the Closing
Date (prorated in the case of any fractional periods), and shall be paid on the
Closing Date in accordance with the methods specified in the Existing Credit
Agreement as if such agreement was still in effect.
SECTION 9.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers, and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Joint Lead Arrangers, and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Joint Lead Arranger and each Lender is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, any Joint Lead Arranger nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent,
any Joint Lead Arranger, nor any Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. The Borrower agrees that it
will not assert any claim against the Administrative Agent, any Joint Lead
Arranger or any Lender based on an


109



--------------------------------------------------------------------------------





alleged breach of fiduciary duty by such Person in connection with this
Agreement and the transactions contemplated hereby.
SECTION 9.17     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Remainder of Page Intentionally Left Blank]




110



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
HEALTHCARE TRUST OF AMERICA, INC.






By /s/ Robert A. Milligan    
Name:    Robert A. Milligan
Title:    Chief Financial Officer




HEALTHCARE TRUST OF AMERICA HOLDINGS, LP


By:    Healthcare Trust of America, Inc., its
General Partner






By /s/ Robert A. Milligan    
Name:    Robert A. Milligan
Title:    Chief Financial Officer


[Signature page to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,






By /s/ Chiara Carter    
Name:    Chiara Carter
Title:    Executive Director




[Signature page to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION






By /s/ Troy Lyscio    
Name: Troy Lyscio
Title: Senior Vice President










[Signature page to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION






By /s/ Dale Northup    
Name: Dale Northup
Title: Senior Vice President




[Signature page to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION






By /s/Nicholas Zilelli    
Name: Nicholas Zilelli
Title: Senior Vice President




[Signature page to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------







CAPITAL ONE, N.A.






By /s/ Fredrick Denecke    
Name: Fredrick Denecke
Title: Senior Vice President




[Signature page to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.






By /s/ Darren Merten    
Name: Darren Merten
Title: Vice President




[Signature page to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------







BANK OF MONTREAL






By/s/ Kevin Fennell    
Name: Kevin Fennell
Title: Vice President




[Signature page to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA






By /s/Michelle C. Phillips    
Name: Michelle C. Phillips
Title: Execution Head & Director




[Signature page to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.






By /s/ Scott O'Connell    
Name: Scott O'Connell
Title: Director




[Signature page to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------







COMPASS BANK






By /s/ Brian Tuerff    
Name: Brian Tuerff
Title: Senior Vice President




[Signature page to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------







FIFTH THIRD BANK, AN OHIO BANKING CORPORATION






By /s/Matthew Rodgers    
Name: Matthew Rodgers
Title: Senior Vice President




[Signature page to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A.






By /s/ Michael King    
Name: Michael King
Title: Authorized Signatory




[Signature page to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------







REGIONS BANK






By /s/ Steven W. Mitchell    
Name: Steven W. Mitchell
Title: Senior Vice President




[Signature page to Revolving Credit and Term Loan Agreement]

